Case 1:18-cv-06681-NRB Document 35-2 Filed 08/02/19 Page 1 of 37




                 EXHIBIT 2
Case 1:18-cv-06681-NRB Document 35-2 Filed 08/02/19 Page 2 of 37




                           ACCOUNT RULES
                           AND REGULATIONS
                           YOUR GUIDE TO:
                           CHECKING
                           SAVINGS
                           CERTIFICATES OF DEPOSIT
                           OVERDRAFT PROTECTION
                           PRIVACY POLICY
Case 1:18-cv-06681-NRB Document 35-2 Filed 08/02/19 Page 3 of 37
   Welcome to Chase
   Thank you for opening your new account. We want to make it easy for you to bank with us, whenever and wher-
   ever you choose. Our 3,000-plus Chase branches in 17 states and over 14,000 Chase and WaMu ATMs nation-
   wide, combined with online banking, bill payment, Chase MobileSM and account alerts on Chase.com, help
   make sure you’re never far from your money.



   About this guide
   This guide contains the following three sections. Please review this information and keep it with your records.
     1. Helpful Information for Managing Your Account
        In this section you’ll find information about our banking options, as well as steps you can take to help pre-
        vent fees and get the most out of your account.
     2. Deposit Account Agreement
        The second section is your Deposit Account Agreement, or contract, with us.
        The Deposit Account Agreement also includes the following disclosures (which are separate documents
        we provided to you) that apply to our personal and business accounts:
        •   Rates for interest bearing accounts
        •   Personal accounts:
               Additional Banking Services and Fees
               Funds Availability Policy for Personal Accounts
               Personal account products
        •   Business accounts:
              Additional Banking Services and Fees
              Business account products
              Business Deposit Express Fees and Agreement
              Funds Availability Policy for Business Accounts
        •   Any additional disclosures such as amendments or agreements that we will provide to you, either when
            you open your account or if we change the terms and conditions of your account
     3. Chase Privacy Policy
        The Chase Privacy Policy explains what we do to keep information about you private and secure.
Case 1:18-cv-06681-NRB Document 35-2 Filed 08/02/19 Page 4 of 37
   Table of Contents
   Section I:              Helpful Information for Managing Your Account
                           Important Customer Responsibilities . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                          2
                             • Manage Your Account
                             • Update Your Personal Information
                             • Review Your Statement
                             • Safeguard Your Information
                           Your Banking Options . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .               3
                             • Branches
                             • ATMs
                             • Chase OnlineSM
                             • Chase by Phone
                             • Chase MobileSM
                             • Chase by Mail
                           Deposits . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   3
                             • Direct Deposits
                             • Funds Availability
                           Withdrawals from Your Checking or Savings Account . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                          4
                             • Writing a Check
                             • Posting Order
                             • Insufficient Funds
                             • Overdraft Protection
                             • Stop Payments
                             • Withdrawal Limitations on Your Savings Account
                           Debit Cards . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .      5
                           Important Information About ATM Safety . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                               6
                           Certificates of Deposit and Retirement Certificates of Deposit . . . . . . . . . . . . . . . . . . . . . . . . . .                                             7
                             • Automatically Renewable CD
                             • Single Maturity CD
                             • Term
                             • Maturity Date
                             • Grace Period
                             • Interest Rate
                             • CD Special Interest Rate
                           Personal Information at Account Opening . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                 7
                           Inactive and Unclaimed Accounts . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                         7
                           Spanish Language Preference . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                     7

   Section II: Deposit Account Agreement
                           General Account Terms and Conditions . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                             8
                           Check 21 – Substitute Checks and Your Rights . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 20
                           Endorsement Standards . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 21
                           Electronic Funds Transfer Services . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 22
                           Alerts and Chase MobileSM Services . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 26
                           Overdraft Protection Services . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 27

   Section III: Chase Privacy Policy . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 28
   Index . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 31

                                                                                               1
Case 1:18-cv-06681-NRB Document 35-2   Filed
                                           phone08/02/19         Pagenumber
                                                                        5 of 37
    SECTION I:                    address,      number, Social Security
                                                                        or resident/citizenship status.
                                                                     •  If you have a change or addition, call us, stop by
    Helpful Information for                                             any of our branches, visit Chase.com or write to us.
    Managing Your Account                                               You’ll find a list of our telephone numbers and
                                                                        our address on the back cover of this booklet.
    Important Customer                                               • Note: We may change your address if the U.S.
                                                                        Postal Service tells us that you have a new
    Responsibilities                                                    address. If this happens, we’ll send you a letter
    1. Manage Your Account: We think it’s better to help                about the change.
       you avoid fees than watch you make costly mistakes.        3. Review Your Statement: It’s important to always
       So follow these rules every day, and you’ll manage            take a few minutes to review each statement for
       your checking account smoothly for years to come.             accuracy:
       • Make sure deposits are available before you                 • It’s your responsibility to promptly notify us of any
          spend – When money goes into your checking                    unauthorized transactions or other discrepan-
          account as a direct deposit, the whole amount is              cies, generally within 30 days of the statement
          available to spend that day. But deposits you                 date. However, some notification timeframes
          make with a paper check can take several days                 for personal accounts like the ones below could
          to become available. So review your available                 be longer:
          balance to be sure the money is available for use             • Electronic transactions, such as debit card
          before you spend it.                                              purchases: See the “In Case of Errors or
       • Record every transaction on the spot – Don’t                       Questions About Your Electronic Funds
          assume you’ll remember to do it when you get                      Transfers” section for details.
          home. That’s how innocent mistakes happen. If                 • Substitute Checks: See the “Check 21 –
          anyone on your account writes a check, uses an                    Substitute Checks and Your Rights” section
          ATM or makes any transaction at all, record it                    for details.
          right away.                                                • Call us as soon as possible to report concerns. If
       • In doubt? Get your available balance                           you don’t contact us within the timeframes out-
          in seconds – Enroll in Chase MobileSM at                      lined in the Deposit Account Agreement, we
          Chase.com/Mobile and then text BAL to CHASE                   may not be able to help you clear up the issue:
          (24273) at any time. You can also get your                    • Calling us is the fastest way to let us know
          balance at any Chase ATM, on Chase.com or by                      there’s a problem. Please note that if you call
          telephone at one of the numbers on the back                       us, we may ask you to follow up in writing.
          cover of this booklet. Any time you review your               • Your statement has information about how
          available balance, the amount may not include                     to report unauthorized transactions, other
          recent checks you’ve written or purchases                         discrepancies and errors. For more details,
          you’ve made, because they can take time to reach                  see your Deposit Account Agreement.
          us. So record every transaction in your register.
                                                                     • Your statement also includes other important
       • Leave yourself a cushion and never spend                       information for your review:
          below it – Pick a specific amount (such as $50
          or $100) and treat it as your personal “no
                                                                        • Changes to your Deposit Account Agreement
          spend” zone. That way, a small mistake won’t                  • Helpful service messages
          leave you overdrawn.                                          • Debit card rewards information
       • Realize you just spent more than you have?                     • Contact information
          Don’t let the account stay overdrawn – Make                   Note: You may be paying account fees that you
          a deposit as soon as possible to cover the over-              can avoid. Please stop by any of our branches
          draft and any fees.                                           and we’ll help you figure out if there’s a way we
    2. Update Your Personal Information: Please make                    can reduce or eliminate certain fees.
       sure we have your most current information                 4. Safeguard Your Information: We have state-of-
       because it will affect how we reach you, where we             the-art tools in place to keep your information
       mail your statements and how we provide tax                   secure. We also need you to do your part by always
       reporting to the Internal Revenue Service.                    protecting your:
       • Always alert us when you change or add personal                • account statements
          information, such as your name, address, e-mail                •   IDs and passwords
                                                              2
Case 1:18-cv-06681-NRB
      • debit cards and PINs         Document 35-2 Filed 08/02/19 Page 6 of 37
                                                    Deposits
      • checks (blank or paid)                      1. Direct Deposits: Your employer or a government
      • signature stamps                               agency can deposit funds electronically into your
      • any other bank-related documents – paper or    account so you’ll have access to your money the
              electronic – that may have information                   same day we receive it. Here are more details:
              about you or your account                                •   Direct deposit signup forms are available at any
          Keep your confidential information private to                    of our branches or on Chase.com.
       help avoid fraud or identity theft. If you don’t take           •   If you want to confirm a direct deposit, go to
       reasonable precautions to protect your personal                     Chase.com or call us. Or, you can set up voice or
       information, we may not accept liability if your                    e-mail alerts on Chase.com and we’ll notify you
       information becomes compromised.                                    when we receive your deposit.
          And, don’t forget to frequently update your
                                                                     2. Funds Availability: There are differences between
       computer’s security software to help protect it                  when you make a deposit, when we consider your
       from online criminals and viruses.                               deposit received and when the funds become avail-
                                                                        able for your use. It’s important to understand
     Your Banking Options                                               these differences because if you try to use funds
     We offer many ways for you to bank when and where                  that aren’t available, it may result in returned
     it’s most convenient for you, including:                           checks and fees.
                                                                           We’ve summarized a few key points about our
       •   Branches: We have more than 3,000 branches
                                                                        Funds Availability Policy below. We know this is a
           in 17 states. Visit Chase.com or call us to find a
           branch near you.                                             complicated topic, so please don’t hesitate to ask
                                                                        us if you have any questions. In addition, please
       •   ATMs: There are more than 9,000 Chase ATMs
                                                                        read the entire Funds Availability Policy that you
           in branches and many other convenient loca-                  received at account opening.
           tions where you can make deposits, withdrawals
           or transfers. If you need help finding an ATM,              •   When Your Deposit Is Received: We consider
                                                                           your deposit received on the day you make your
           visit Chase.com or call us. If you use other
                                                                           deposit if it’s made on a business day before the
           banks’ ATMs, you may pay fees from them, as
                                                                           cutoff time displayed at the branch or ATM. If
           well as from us. The best way to avoid fees?
                                                                           you make your deposit on a weekend or a legal
           Always use a Chase ATM.
                                                                           holiday or after the cutoff time on a business
       •   Chase OnlineSM: When you register on Chase                      day, we’ll consider the deposit received on the
           Online, you can check balances, pay bills, transfer             following business day.
           money, sign up for account alerts and more –                        For example: You make your deposit on
           any time and anywhere you have Internet                             Friday at 6:10 p.m. and the cutoff is at 6 p.m.
           access. Visit Chase.com for details and a demo.                     We consider the deposit received on the next
       •   Chase by Phone: Our automated service is avail-                     business day, which is Monday. However, if
           able 24/7 so you can check balances, transfer                       Monday is a holiday, we consider the deposit
           money and more. We also offer banker assist-                        received on Tuesday.
           ance by telephone during extended business                  •  When Your Deposit Is Available: Generally, we
           hours. If you prefer to speak with a banker, just           give you next day availability on your deposit, except
           call Chase by Phone and enter your debit card               when you deposit a check that isn’t drawn on a
           number and PIN. See the back cover of this                  Chase account. Refer to your Funds Availability
           booklet for our phone numbers.                              Policy about non-Chase checks. In addition, this
       •   Chase MobileSM: Text your account and it texts              means:
           you back. After you sign up on Chase.com, you’ll                •   We’ll use the funds from your deposit to pay
           have 24/7 access anywhere your cell phone has                       items (including checks, online payments and
           service to view balances and transaction history.                   debit card purchases) on the day we receive
       •   Chase by Mail: You can mail deposits to:                            your deposit.
               Chase by Mail                                               •   Your funds aren’t available for cash with-
               P.O. Box 36520                                                  drawals until the next business day.
               Louisville, KY 40233-6520                                   •   Cash deposits made with a banker, wire
                                                                               transfers and electronic direct deposit of your
                                                                               paycheck or government benefit payment
                                                                 3
Case 1:18-cv-06681-NRB                Document
        are available for a cash withdrawal on the 35-2   Filed
                                                    • We may       08/02/19
                                                             pay any check drawn onPage    7 of 37
                                                                                   your account,
             same day we receive them.                                    even if it’s over six months old. However, a
       •   Holds: If we hold your funds beyond the time-                  check more than six months old may not be
             frame in your Funds Availability Policy, it will             paid if you give it to one of our bankers to
             be noted on your receipt after you make your                 deposit.
             deposit with a banker. However, if your                  •   If the person cashing your check doesn’t have a
             deposit isn’t made with a banker (e.g., at an                Chase deposit or loan account, we may not cash
             ATM) or we add a hold after you leave the                    the check. Or, we may cash the check and
             branch, we’ll send you a notice to let you                   charge the person a fee.
             know when your funds will be available.
                                                                      •   An important note: Because of industry
       •   Holds for Court Orders: We may be asked by a                   changes, some checks are now processed elec-
             legal entity such as a court or government                   tronically, so the original check may not be
             agency to place a hold on your account,                      available to us. As a result, even if you’ve asked
             which could limit your transactions. We’ll                   for your paid checks to be returned with your
             send you a letter if this happens.                           statement, you won’t get these checks back.
       •   New Accounts: New accounts may have more                       You also won’t be able to see these checks on
             restrictions on the availability of funds. See               your statements or view them on Chase Online.
             your Funds Availability Policy for details.                  You will be able to see some check details in the
       •   Returned Deposits: Even after we’ve made your                  “Checks Paid” or “Transaction Detail” section of
             funds available for withdrawal, it doesn’t                   your statement.
             necessarily mean the items have been paid              2. Posting Order: Generally, deposits will be credited
             by the bank they were drawn on. It can take               to your account first and then we’ll pay your items
             weeks, even months, for counterfeits or other             (e.g. checks, debit card transactions, ATM transac-
             issues to be discovered. If an item is returned           tions and other debits to your account) from highest
             by another bank or not paid, we’ll subtract               to lowest dollar amount each business day. Certain
             the amount of the item and the Deposited                  transactions such as wire transfers may post before
             Item Returned fee from your account balance               others.
             and let you know. When your balance is
             reduced as a result of a returned or unpaid            3. Insufficient Funds: If you don’t have enough funds
             item, your account could become overdrawn.                available in your account to cover your checks or
                                                                       any other withdrawals, one of these two things will
                                                                       happen depending on your specific account:
     Withdrawals from Your Checking
     or Savings Account                                               •   We pay the check or other withdrawal and
                                                                          charge an Insufficient Funds fee to the account.
     1. Writing a Check                                               •   We return the check or withdrawal unpaid and
        • When you write a check, please make sure it’s                   charge a Returned Item fee to the account.
          complete and filled out properly. Otherwise, we                 Note: Some payees (the person or company to
          may not honor the check. Always remember to:                    whom you’ve written the check) also may
          • Write in the current date (not a future date).                charge you a fee for having the item returned to
                                                                          them.
          • Write who the check is payable to (the payee).
          • Write the same amount in U.S dollars and in               Note: If either situation occurs, we’ll send you a
             words. If they don’t match, we may use                   notice.
             either amount to pay the check, which could                 Don’t allow your account to remain overdrawn.
             result in a discrepancy in your account.                 It may cost you more and could result in your
          • Sign the check.                                           account being closed which may affect your ability
        • There are a few important things to keep in                 to open another checking account in the future.
          mind about how your checks are paid:                        Call us promptly if you overdraw your account so
                                                                      we can help.
          • You should have available funds in your
             account before you write a check, because it                To help prevent Insufficient Funds and Returned
             could clear your account as soon as the day              Item fees, talk to a banker to sign up for Overdraft
             you write it. So, know your balance at all               Protection. And don’t forget that you can keep
             times and don’t count on a delay of a day or             track of your balance using Alerts and mobile or
             more before we deduct the funds from your                online banking. If you don’t have enough money in
             account.                                                 your checking account to write a check or if you
                                                                4
Case make
     1:18-cv-06681-NRB                  Document
          a withdrawal or a purchase, you can always 35-2
                                                       PleaseFiled   08/02/19
                                                              note: This               Page
                                                                         federal regulation does8not
                                                                                                  of 37
       use one of our banking options to transfer money                 apply to savings account deposits – only with-
       from another account you have with us.                           drawals. Here is some additional information to
                                                                        help you:
     4. Overdraft Protection
          Overdraft Protection helps you avoid Insuffi-
                                                                        • Each monthly statement period, you can make
                                                                        unlimited withdrawals from or transfers between
       cient Funds and Returned Item fees and the trouble               your Chase accounts if you complete them in one
       that results from overdrawing your checking                      of these ways:
       account. Overdraft Protection Transfer fees may
       apply and will be deducted from your checking                       • In person at any of our branches
       account. There is no annual fee for this service so                 • At any of our ATMs
       you will only pay a fee when you use it.                            • By mail
          If you overdraw an account that has Overdraft                 • Each monthly statement period, you can make
       Protection, we can automatically transfer funds                     six withdrawals or transfers from your Chase
       from your linked savings, credit card or line of credit             savings or money market savings account if you
       account to cover the amount that is overdrawn.                      complete them in one of these ways:
       Remember that you must have available funds in
       your linked account to cover the amount of the
                                                                           • By check – Only three of the six can be by check
       overdraft, plus the transfer fee, or Overdraft Pro-                 • Overdraft Protection advances
       tection won’t work.                                                 • Any online payments (Bill Pay) and online
          Talk to a banker about signing up. See the                          transfers, including those on Chase.com
       “Overdraft Protection” section in the Deposit                       • Preauthorized payments to any third party
       Account Agreement for details.                                      • Telephone transfers
     5. Stop Payments                                                      • Wires or funds transfers
          After you write a check or make a payment from                • There is a Savings Withdrawal Limit Fee for each
       your account, you can request a stop payment.                       item over these limits. Note: This is not the
       When you ask us to stop payment, it means you                       same as the Additional Withdrawal Fee that is
       don’t want us to pay your check or complete your                    charged on certain savings accounts.
       payment, or you think your check has been lost or                • If you repeatedly exceed the Regulation D sav-
       stolen. There may be a fee for placing a stop payment.              ings withdrawal limits, federal law requires that
       • Checks:                                                           we change your account to a checking account
                                                                           that offers unlimited check writing and transfers.
          • We’ll ask you for the check number and the
             amount when you contact us.                                • We’ll send you a letter if you exceed the above
                                                                           limitations and if we change your savings
          • If you contact us to stop payment on lost or                   account to a checking account.
             stolen checks, then you later find the checks
             and want to use them, let us know.                            This topic is complicated, so please ask us if you
                                                                        have questions about these withdrawal limits or
       • Electronic items: Please call us if you need to                see the “Withdrawal Procedures and Limitations”
          place a stop on electronic items, debit card
                                                                        section in the Deposit Account Agreement. If you
          transactions and online bill payments. See the
                                                                        need an account that allows you to make unlimit-
          “Stop Payments” and “Stop Payment for                         ed withdrawals and transfers, ask a banker about
          Preauthorized Transfers” sections for specific                our checking account options.
          terms.
       • Extensions: For personal accounts, stop pay-                Debit Cards
          ments are effective for 180 days (terms vary for
          business accounts; contact us for details). You               Debit cards, sometimes called check cards or banking
          can place an additional stop payment by con-               cards, are a convenient way to access your money.
          tacting us. An additional fee will apply.                  These cards are accepted at millions of locations
                                                                     worldwide and are safer than using cash.
     6. Withdrawal Limitations on Your Savings Account                  Your card can be used for everyday purchases
          The Federal Reserve Board limits the number of             including gas, groceries, dining out, shopping online and
       checks, transfers and withdrawals made from any               paying bills. Your card can be used at ATMs to withdraw
       savings account (Regulation D), and federal regula-           cash or check your account balances. And, at select
       tions require us to monitor these savings account             Chase ATMs you can make deposits and transfer funds
       transactions for all of our customers.                        between accounts that are linked with your debit card.


                                                                 5
Case •1:18-cv-06681-NRB
       How we protect your card:
                                        Document 35-2• Daily Filed     08/02/19 Page 9 of 37
                                                              limits: For added protection there are
       • Zero Liability: We’ll reimburse you for any   daily dollar limits for ATM withdrawals and pur-
               unauthorized card transactions made at                       chases. Your daily limits were provided when
               stores, ATMs, on the phone or online when                    you received your card. If you don’t know your
               you report the transactions promptly.                        limits or would like to change these limits,
                                                                            please call us.
            • Fraud Monitoring: We use sophisticated
               Fraud Monitoring tools to review how and
               where your card is being used. These tools           Important Information About
               enable us to contact you if we detect
               abnormal patterns and to block potentially
                                                                    ATM Safety and Safeguarding
               fraudulent transactions.                             Your Account Information
            • Security Alerts: You can set up free e-mail or        • Play it safe at ATMs – Overall, use common sense
               phone alerts on your account for card activity           and be aware of your surroundings before, during
               exceeding an amount you specify.                         and after you use an ATM. Here are some additional
         • Important tips: Debit or credit? A merchant                  tips:
            may ask you if your purchase is debit or credit.
            You have two choices. In both instances your
                                                                        •   Choose an ATM that is well-lit.
            purchase will be subtracted from your checking              •   If an ATM looks unusual or altered, don’t use it.
            account.                                                        If you suspect the ATM isn’t working properly,
                                                                            cancel the transaction and find another
            • If you choose debit: Select the Debit or ATM                  machine.
               button and enter your PIN. Use this option if
               you would like cash back with your purchase.             •   At a walk-up ATM, minimize transaction time by
               You won’t earn points or miles for this pur-                 having your card ready to use. At a drive-up
               chase.                                                       ATM, keep your car engine running and lock
                                                                            your doors.
            • If you choose credit: Press the credit button
               and sign the receipt. For some small dollar              •   Stand between the ATM and anyone waiting to
               purchases and when you pay at the gas                        use the machine so others can’t see your PIN or
               pump, you may not need to provide a signa-                   the transaction amount.
               ture. If your card earns points or miles, you            •   As soon as your transaction is complete, re-
               must select Credit to earn rewards.                          member to remove your card from the ATM, and
         Like writing a check, using your debit card can                    then put away your money, receipt and card.
     generate Overdraft fees. You should have money in                  •   Contact the police or a security officer if you see
     your account before you make a purchase and record                     any suspicious activity at the ATM. If you think
     it in your register right away regardless of when the                  you’re being followed from an ATM, go to a busy
     purchase is actually subtracted from your account.                     area and immediately contact police.
         Here is some helpful information about how debit
     cards work:
                                                                    •   Keep your debit or ATM card PIN confidential –
                                                                        Never give your PIN to anyone, don’t write it any-
         • Authorizations: Most merchants ask us to                     where and avoid carrying it with you. In addition,
            authorize your purchase. As with checks, we                 to keep your card information safe:
            may authorize the transaction even if you don’t
            have available funds in your account; however,
                                                                        •   Change your PIN from time to time and choose
                                                                            a PIN that others can’t easily figure out. For
            we are not obligated to do so.
                                                                            example, don’t use your birthday or telephone
         • Holds: When we give authorization to a merch-                    number.
            ant, we will reserve or place a hold on funds in
            your account to pay for your purchase. There are            •   To change your PIN (or if you forget your PIN),
                                                                            visit any branch.
            times – for example, at restaurants or for gas
            purchases, car rentals or hotels – that merchants           •   A Chase employee will never ask you for your
            won’t know the exact amount of your purchase                    PIN or the numbers from the back of your card.
            when they request the authorization. This               •   Protect your card as you would a credit card or
            means the authorization could be for an amount              cash.
            higher or lower than your actual purchase               •   Report a lost or stolen card immediately – The
            amount. Keep this in mind, because it could                 sooner you report a problem, the sooner we can
            temporarily affect your available balance if your           take precautions to ensure your card isn’t misused.
            hold amount is different than your actual
            purchase amount.
                                                                6
Case 1:18-cv-06681-NRB Document 35-2
                                 • WhenFiled      08/02/19 Page 10 of 37
                                          you open a business account, we will ask
   Certificates of Deposit (CDs)   for your business name, tax identification number
   and Retirement Certificates     and business address, which will allow us to
   of Deposit (Retirement CDs)     verify your business. We will also ask for your
                                                                              name, residential address, date of birth and social
        If you’re able to set your money aside for a specif-                  security number, which will allow us to verify
     ic period of time, consider CDs, which provide a fixed,
                                                                              your identity.
     predictable rate of return and the security of FDIC
     insurance.
                                                                       Inactive and
        Here are a few things you should know about CDs:
        • Automatically Renewable CD: An automatically                 Unclaimed Accounts:
            renewable CD will automatically renew on the                 • Each state has laws that govern when accounts
            maturity date for the same term. The interest                     are considered “abandoned,” and when we’re
            rate in effect at the time the CD renews into the                 required to send a customer’s funds to the state.
            new term will be applied to the account. See the
            “Specific Terms for Certificates of Deposit,                  •   We encourage you to make sure your accounts
                                                                              remain active so you receive regular statements,
            Maturity Conditions” section for more details.
                                                                              have the full use of your accounts, and avoid the
        • Single Maturity CD: A single maturity CD will                       potential of having your account assets trans-
            not automatically renew on the maturity date                      ferred to the state as “abandoned property”.
            and won’t earn or be paid interest after that
            date. See the “Specific Terms for Certificates of             •   We’ll send you a letter if it’s possible that your
            Deposit, Maturity Conditions” section for more                    account assets may be transferred to the state.
            details.
        • Term: The term is the length of time you agree               Spanish Language Preference
            to leave your money in the account.                           Some of our documents are also available in
        • Maturity Date: The maturity date is the first day            Spanish. Please ask a banker if you are interested in
            you can change the term, rate or balance of your           this option. If there is a discrepancy in the English and
            CD without paying an early withdrawal penalty.             Spanish version of any of our documents, the English
            See the “Specific Terms for Certificates of Deposit,       version will apply to the account.
            Early Withdrawal Penalties” section for details.
        • Grace Period: The grace period is the 10 days
            after your maturity date that you can make
            changes to your CD’s term, rate or balance be-             SECTION II:
            fore it automatically renews for the same term.
        • Interest Rate: The interest rate is the rate                 Deposit Account
            applied to your CD for its term.                           Agreement
        • CD Special Interest Rate: A CD Special interest                  This agreement governs personal and business
            rate applies only to the initial CD term. If your
            CD has a CD Special interest rate, at the time of          deposit accounts identified in this Deposit Account
            renewal your CD will automatically renew for               Agreement at JPMorgan Chase Bank, N.A. (the
            the same term at the standard (non-special)                “Agreement”). By signing a services application,
            interest rate in effect on the renewal date or for         deposit account signature card, or by otherwise open-
            the Relationship interest rate if you qualify.             ing or maintaining a checking, savings or certificate of
                                                                       deposit (including retirement certificates of deposit)
                                                                       account with us, you accept and agree to be bound by
     Personal Information at                                           the terms and conditions of this Agreement. However,
     Account Opening                                                   if your account is maintained with a business unit
                                                                       of the Bank that provides you a different deposit
       Federal law requires all financial institutions to              agreement, or if you contract for services that require
     obtain, verify, and record information that identifies            your consent to a different deposit agreement, your
     each person or business that opens an account.                    account will be governed by that agreement.
       • When you open a personal account, we will ask                    As used in this Agreement, “we,” “us,” “our” and
          for your name, residential address, date of birth            the “Bank” mean JPMorgan Chase Bank, N.A. Your
          and social security number, which will allow us to           “Account” means each deposit account you have with
          verify your identity.                                        us that is governed by this Agreement. “You” or “your”
                                                                       means each person or entity in whose name the
                                                                   7
CaseAccount
      1:18-cv-06681-NRB
            at the Bank is maintained or Document
                                         who exercises 35-2      Filed
                                                       of such claim     08/02/19
                                                                     has been           Page
                                                                              made. We have     11toof 37
                                                                                            no duty
      an ownership interest therein, as well as any assignee          return a check that has been charged back to an
      or successor in interest to the Account. Your “State”           Account if that Account has become overdrawn. We
      means the U.S. state where you opened your                      are not required to give you next-day notice if a
      account, or the state where you reside if you opened            deposited or cashed item is dishonored.
      your Account by mail, internet, or other remote means              Any check deposited to your Account that lacks an
      and you reside in a state where we have branch offices.         endorsement may be, or may be deemed to be,
      However, if you opened your Account by remote means             endorsed by us on your behalf. With respect to any
      and you do not reside in a U.S. state where we have             such check, our rights and your liabilities shall be deter-
      branch offices, your “State” shall be the State of Ohio,        mined as though you actually endorsed and deposited
      where we are headquartered.                                     the item. Further, any check deposited to your Account
         This Agreement includes the following disclosures            that bears your stamped or facsimile endorsement shall
      applicable to the Bank’s personal and business deposit          be deemed to bear your actual endorsement whether
      accounts that the Bank has provided to you: (1) ac-             such endorsement was affixed by you or by someone
      count features, (2) Additional Banking Services and             having no authority to supply your endorsement. You
      Fees, (3) Funds Availability Policy, (4) the rate sheets        agree to assume responsibility for and to indemnify us
      for interest bearing accounts, and (5) any additional           for any loss we may incur as a result of your failure to
      disclosures regarding your Account that the Bank will           comply with the endorsement standards set forth in
      provide to you. Fees mentioned throughout this
                                                                      our Endorsement Standards section of this Agreement.
      agreement can be found in the product disclosures
                                                                      If you deposit a remotely created check, you
      and Additional Banking Services and Fees disclosures
                                                                      guarantee that the check was authorized by the
      referenced above.
                                                                      account holder for payment in the amount shown.
                                                                      Remotely created checks are created when an account
      General Account Terms                                           holder authorizes a payee to draw a check on the
                                                                      account, but instead of the account holder's actual
      and Conditions                                                  signature, the check identifies that the account holder
                                                                      authorized the check.
      Deposits or Cashed Items:
                                                                         We may rely on the account number on any deposit
         Checks, drafts and other negotiable instruments,             record received, even if the record identifies a party
      including substitute checks (see the section of this
                                                                      different from the entity identified by name in the
      booklet entitled Check 21 – Substitute Check and Your
                                                                      record, and we have no duty to detect any such incon-
      Rights) (collectively “checks”) deposited to your
                                                                      sistency in identification.
      Account or cashed, automated clearinghouse (“ACH”)
                                                                         We may return or refuse to accept all or any part of
      entries and all other types of external and book-entry
                                                                      a deposit or credit to your Account at any time and
      funds transfers (checks and funds transfers collectively
                                                                      will not be liable to you for doing so even if such
      referred to herein as “items”), may be charged back
      against the Account (or an Account for split deposits)          action causes outstanding items to be dishonored and
      or any other Account of yours at the Bank if we are             returned. Returned or refused deposits (or the legal
      informed that the item is being or has been returned            equivalent of the deposited item) will be returned to
      unpaid (or, for checks drawn on other accounts with us,         you. In addition, you will be solely responsible for any
      the check is dishonored by us for any reason), without          loss or liability we sustain in connection with the deposit
      regard to whether such return or dishonor is timely.            of substitute checks.
      When a deposited or cashed item is returned, you will              We will not give you next day notice of receipt of
      be charged a Deposited Item Returned fee. We may                an electronic deposit to your Account but will provide
      charge your Account whether or not the check is                 such notice to you on your next periodic Account
      returned to us, and whether or not we can return the            statement. You may call us to confirm an ACH or wire
      item or a copy to you. Even if we verify a deposited or         transfer deposit.
      cashed check and tell you that the check has been paid,
      that will not release your liability as an endorser. This       Credits for Deposits:
      right shall extend to any check or other item deposited            A receipt may be provided or made available upon
      into your Account or cashed, that is finally paid and           request for all deposits to your Account (except for
      then is returned because a claim is made that the check         remote deposits, e.g., lockbox, night depository services
      or other item was altered, forged, unauthorized, has a          and certain funds transfers). However, the amount on
      missing signature or should not have been paid for any          your deposit receipt is based solely on your deposit
      reason. In lieu of charging your Account we may with-           ticket. Funds from your deposits to your Account may
      hold an amount equal to such check or other item from           not be made immediately available. We shall not be
      your Account until a final determination of the validity        construed to have received for deposit checks sent by

                                                                  8
Casemail
     1:18-cv-06681-NRB
         or placed in the night depositoryDocument
                                          until we have 35-2    Filed
                                                         You agree to use08/02/19
                                                                          reasonable carePage
                                                                                         to assist 12
                                                                                                   us inof 37
      either received actual delivery from the U.S. Postal                locating or obtaining replacements of items lost while
      Service or have removed the checks from the deposi-                 in our possession. We may agree with other banks and
      tory. Checks placed in such depository will be removed              clearing houses to vary procedures regarding the col-
      not later than the next business day. All deposits                  lection or return of items, and deadlines to the extent
      made by mail and addressed to a Bank location without               permitted by applicable law.
      using a specific branch name and street address will
      be considered received by the Bank’s National Bank-                 Withdrawal Procedures and Limitations:
      By-Mail facility in Louisville, KY as of the date such                 In accordance with the features of your Account,
      deposit is received by such facility. For checking                  you agree that we may charge your Account for any
      accounts, funds will be made available according to                 withdrawal or transfer that you make or authorize
      Federal Reserve Regulation CC and our Funds Avail-                  another to make. We may, as a condition of withdrawal,
      ability Policy. Credits for all deposits are subject to final       require you to provide us with identification or infor-
      verification and, after review, we may make adjust-                 mation acceptable to us and/or your signature on
      ments to your Account for any errors, including any                 certain withdrawal documents signed in the presence
      errors appearing on your deposit ticket, but have no                of our personnel. If you request to withdraw large
      obligation to do so for discrepancies under ten dollars.            amounts in cash, we may place reasonable restric-
      In addition, the availability of funds for withdrawal               tions on the time and method of your withdrawal and
      does not mean that the deposited check or other item                may require that you sign a document releasing us
      is “good,” has “cleared” or has been paid by the paying             from any liability in case you are robbed or assaulted.
      bank, or that the item will not be returned unpaid and              We may refuse the withdrawal if you do not agree
      your Account subsequently debited, notwithstanding                  with these conditions.
      the passage of any period of time or any representation                Federal regulations impose limitations on transfers
      or belief to the contrary. We may accept credits to                 from savings accounts and we are required to monitor
      your Account that have been originated by third                     your compliance with them. You may make no more
      parties (e.g., ACH credits, wire transfers). However, we            than six (6) preauthorized withdrawals (including, but
      may reverse any credit to your account that the                     not limited to, withdrawals made by ACH, telephone,
      originator of such deposit has informed us was in                   Internet, or wire) monthly, no more than three (3) of
      error, or was intended for another account, without                 which may be by check or similar order payable to a
      investigating whether such credit was not properly                  third party, from your savings account. These limita-
                                                                          tions do not apply to withdrawals made through
      payable to you.
                                                                          Automated Teller Machines, over-the-counter, mail or
          We need not accept for deposit items drawn on a
                                                                          messenger. We will impose a Savings Withdrawal Limit
      non-U.S. bank or items payable in a foreign currency
                                                                          Fee for each transfer that exceeds these limits. In
      and may instead accept such items on a collection
                                                                          addition this transfer may also invoke an Additional
      basis, even after we have taken physical possession of
                                                                          Withdrawal fee for Chase Savings accounts for having
      such items. If accepted on a collection basis, we will not
                                                                          exceeded applicable withdrawal limits. If you continue
      be obligated to credit your account for such items until
                                                                          to exceed any transfer limits on your Account after we
      we have received final payment. The actual credit for
                                                                          have notified you of any such transfer violation, we
      items payable in a foreign currency will be at the
                                                                          will close your Account and transfer the funds to
      exchange rate in effect at the time of final collection             another deposit account type selected by us for which
      in U.S. dollars. Regardless of whether such items are               you are eligible or eliminate your Account’s transfer and
      accepted for deposit or on a collection basis, our                  check privileges.
      Funds Availability Policy will not apply.                              For all savings accounts, interest bearing checking
      Collection of Deposits:                                             accounts and holding sub-accounts, we reserve the
                                                                          right to require seven (7) days prior written notice of
          You agree that we act only as your collecting agent
                                                                          withdrawal. In addition, any personal checking account
      in receiving items for deposit or collection and assume
                                                                          for which a one time promotional payment to or for the
      no responsibility beyond reasonable care. We will use
                                                                          account is made by us as a premium or other consider-
      reasonable care in the selection of collecting agents but
                                                                          ation upon account opening will cause such account to
      will not be liable in case of their failure or negligence
                                                                          be considered an interest bearing checking account for
      or for losses in transit.                                           this Agreement (and, for statutory purposes, a NOW
          You agree that we, and each of our correspondents,              account) and subject to the potential seven-day with-
      may send checks subject to collection, directly or                  drawal notice requirement, even though such account
      indirectly, to any bank, depository, maker or drawee in             may not accrue interest on a periodic basis.
      accordance with our usual custom and may accept
      checks, drafts or credits as conditional payment.
                                                                      9
CasePayment
     1:18-cv-06681-NRB        Document 35-2
            and Deposit of Checks:                Filed
                                       and the time        08/02/19
                                                    of return                 Page
                                                              of the check, and no more13
                                                                                        thanof 37
         You agree not to issue incomplete, postdate or condi-         one such determination need be made. If the Bank
     tional checks or present them for deposit to your Ac-             dishonors any check, we shall treat any subsequent
     count. Also, we have no duty to discover, comply with             representment the same as the original presentment
     or have any liability for accepting any incomplete,               in all respects (including imposing an additional
     postdated, conditional checks or checks more than six             Insufficient Funds or Returned Item Fee if applicable),
     months old, even if you have provided us with notice              and shall have no duty to take any steps to prevent
     describing this check. We may charge a person who                 representments of such checks.
     cashes your check a fee, or refuse to cash your check, if
     that person is not a deposit or loan customer of ours.            Check and Forms Specifications/
         We have no duty to honor and we may disregard any             Protection of Documents:
     information on a check other than the identification                 All checks, withdrawal forms, deposit slips and transfer
     of the paying bank and payee, the amount (we may rely             instructions used in connection with your Account
     upon either the numeric amount or the amount in                   must be on forms obtained through or approved by us.
     words if contradictory) and any MICR encoded infor-               You agree to maintain adequate safeguards to ensure
     mation, and specifically have no duty to visually inspect         the authorized use of the forms you retain, and agree
     signatures. We may construe as “or” any symbol, mark              to notify us immediately if you become aware that any
     or word (other than the word “and”) used as a connec-             checks or other forms are lost or stolen. We are not
     tive, or may imply an “or” in the absence of any con-             responsible for losses you may suffer due to improper
     nective, on the payee line of any check containing                printing on forms not obtained through or approved by
     multiple payees. In addition, for both personal and               us, your failure to maintain adequate safeguards
     business Accounts, we may debit an Account based on               against unauthorized use, or your failure to issue checks
     a single signature, and a multiple-signature require-             in a manner so as to prevent unauthorized completion,
     ment is for the customer’s internal use only, notwith-            alteration or addition. You agree that we may refuse
     standing any communication to us to the contrary.
                                                                       to accept for deposit or to process any check or other
         You agree that if you utilize an automatic check
                                                                       item that is presented to it in a form that cannot be
     writing service which operates through the use of a per-
                                                                       processed or photographed using equipment that we
     sonal computer, employ the use of a facsimile signature
                                                                       regularly use in our normal operations.
     or do not otherwise provide your personal signature on
     a check, you agree that you shall have the sole respon-           Insufficient Funds:
     sibility for maintaining security of any such computer,              We have no obligation to pay or honor any item or
     stamp or device by which your signature is affixed and
                                                                       withdrawal request unless it is drawn or requested
     that you shall bear the entire risk of unauthorized use
                                                                       against available funds credited to your Account at the
     of any such device or of any facsimile signature that
                                                                       opening of business on the day the item is presented
     reasonably resembles the signature you use, whether
                                                                       for payment or the request is received, even if we paid
     or not you are negligent. You also agree that the treat-
                                                                       an item or honored a withdrawal request drawn or
     ment of each check presented against your Account
                                                                       requested against insufficient funds in the past. If we
     through the use of such a service and our rights and
                                                                       pay an item or honor your request that overdraws your
     obligations with regard to such check will be the same
                                                                       Account, a deposited item has been returned unpaid,
     as if the check was signed or initiated personally by you.
                                                                       or for any other reason your Account has become over-
     You further agree to indemnify and hold us harmless
                                                                       drawn, you agree to pay the amount of the overdraft
     from and against any and all loss, cost, damage, liabil-
                                                                       together with any fee and accrued interest identified
     ity or expense (including attorney’s fees) we may suffer
                                                                       in this Agreement immediately, whether or not you
     or incur as a result of the unlawful use, unauthorized
                                                                       signed or requested the withdrawal or participated in
     use or misuse by any person of any such device or of
                                                                       the transaction creating the overdraft.
     any facsimile signature that reasonably resembles the
                                                                          You hereby authorize us to apply any subsequent
     signature you use.
                                                                       deposit to the Account against the amount of any
         Your Account may be debited on the day a check is
                                                                       overdraft and resulting fees or charges, including any
     presented by electronic or other means, or at an earlier
                                                                       federal or state benefit payments that you choose to
     time based on notification received by us that such
                                                                       deposit in any Account (including direct deposit of
     check drawn on your Account has been deposited for
                                                                       Social Security). You understand and agree that if you
     collection at the Bank or at another financial institu-           do not want your benefits applied in this way, you may
     tion. A determination of your Account balance for                 change your direct deposit instructions to the benefits
     purposes of making a decision to dishonor a check for             payor at any time.
     insufficiency of available funds may be made at any                  Items will be posted to your Account in highest to
     time between the receipt of such presentment or notice            lowest dollar amount each business day (Monday
                                                                  10
Casethrough
      1:18-cv-06681-NRB                       Document
            Friday, federal holidays not included). However, 35-2      Filed
                                                             earn interest after08/02/19       Page
                                                                                 the maturity date. For 14
                                                                                                        singleof 37
       certain transactions like wire transfers may be posted           maturity CDs, your CD will not automatically renew
       before others. We reserve the right to change this               on the maturity date. No interest is earned or paid
       posting order without notice. We may assess a fee for            after the maturity date.
       any item or withdrawal request, such as a check, in                  CD Special Interest Rates. If your CD has a CD
       person withdrawal, ATM withdrawal, or other electronic           Special interest rate, that rate applies only to the
       means, when there are insufficient funds in your                 initial CD term. At the time of renewal, your CD will
       Account based upon the posting method identified                 automatically renew for the same term at the standard
       above, whether or not the item is paid or the request            (non-special) interest rate in effect on the renewal
       honored, or whether or not an overdraft to your account          date or for the Relationship interest rate if you qualify.
       has occurred. We may assess an Extended Overdraft fee                 Early Withdrawal Penalties. There is a penalty
       for overdraft balances that are not promptly repaid              for withdrawing funds prior to the maturity
       and/or charge interest for any overdraft on your                 date. If the term of the CD is less than 365 days, the
       Account. You agree to pay all costs and expenses, includ-        early withdrawal penalty is equal to $25.00 plus 1%
       ing attorney’s fees, incurred by us in the collection of         of the amount withdrawn. For terms of one year or
       any overdraft.                                                   more, the early withdrawal penalty is equal to $25.00
                                                                        plus 3% of the amount withdrawn. If the withdrawal
       Returned Item and Insufficient Funds Fees:
                                                                        occurs within seven (7) days after the date of deposit,
           Insufficient Funds and Returned Item Fees will be
                                                                        the amount of the early withdrawal penalty shall be
       assessed based on the number of “Occurrences” in the
                                                                        calculated as above, but in no event shall it be less
       previous twelve (12) months plus the current month.
                                                                        than the accrued interest. Early withdrawal penalties
       An Occurrence happens any business day that at least
                                                                        may require a reduction in the principal amount if the
       one item is presented or withdrawal request is made
                                                                        amount of accrued and unpaid interest on the deposit
       against an account with insufficient funds, whether or
                                                                        is less than the penalty. Early withdrawal penalties
       not we honor any or all of the items or withdrawal
                                                                        will be waived under the following circumstances:
       requests. In general, the more Occurrences you have
       on your account, higher fees will be charged on each             • Withdrawal of accrued or paid interest;
       item. For example, on your second Occurrence you                 • Withdrawal due to the death of a CD owner
       may pay a higher per item fee than you paid on the                   (including Totten Trust) or a grantor of a revocable
       first Occurrence.                                                    family/living trust;
           It is your responsibility to manage your account to          • Withdrawal due to the disability of a CD (excluding
       avoid having insufficient funds. See a banker to learn               Retirement CD) owner*;
       about overdraft protection options available to you,             • Withdrawal due to the disability of a Retirement
       or see the Overdraft Protection Services for specific                CD owner;
       information about this service. We also offer Person-
                                                                        • Withdrawal due to the judicial determination of legal
       alized Alerts to keep you informed about the balance                 incompetence of a CD owner;
       and transactions in your account.
                                                                        • Re-titling of a CD (excluding Retirement CD) to
       Specific Terms for Certificates of Deposit:                          transfer ownership of funds into a living trust with-
           The standard minimum deposit amount to open a                    out moving funds from the Bank and where no
       Certificate of Deposit (“CD,” which term shall include               change in term or rate occurs;
       Retirement CDs unless otherwise identified below) is             • Re-titling of a Retirement CD in a Coverdell
       $1,000. Subsequent deposits are not permitted except                 Education Savings Account to change beneficial
       during the ten-day grace period. By opening your CD,                 owner without moving the funds from the Bank
       you have agreed to keep the funds on deposit for the                 and where no change in term or rate occurs;
       agreed upon stated term.                                         • Withdrawal by a Retirement CD owner who is 591⁄2
            Maturity Conditions. For automatically renewable                or older where the funds are taken as a distribution
       CDs, your CD will automatically renew for the same                   by the Retirement CD owner via cash, check, deposit
        time period as the initial term, and thereafter for suc-            or transfer to a non retirement account. Excludes
       cessive like periods of time, with an interest rate then             transfers to another financial institution. (The with-
       in effect on the renewal date for like term CD to be                 drawal will be reported to the IRS as a retirement
       applicable during such time period. This will not apply              distribution.);
       if you withdraw your funds during the ten-day grace              • Withdrawal by a Retirement CD owner who is under
       period following the maturity date. Withdrawals made                 age 591⁄2 for these reasons as defined by section 72
       during the grace period are not subject to early with-               (q), (t) or (v) of the Internal Revenue Code:
       drawal penalties described below. If your CD is                      – Payment of health insurance premiums after
       redeemed during the ten-day grace period, it will not                   separation from employment*;

                                                                   11
Case 1:18-cv-06681-NRB
     – Payment of medical expenses in Document
                                      excess of 7.5% 35-2     Filed
                                                      For personal    08/02/19
                                                                   Accounts,             Page
                                                                             an oral or written stop15
                                                                                                     pay-of 37
            of the retirement owner’s adjusted gross income*;                ment order is effective for 180 days, and may not be
        – Payment of qualified education expenses*;                          extended. However, you may place an additional stop
        – Payment of first-time home purchase expenses*;                     payment order at any time, in which case such order
                                                                             shall replace the prior instruction, and shall be effec-
        – Payment of retirement funds directly to the IRS
                                                                             tive for 180 days from the day such additional order
            due to IRS levy*;
                                                                             was placed. An additional stop payment fee will be
        – Substantially equal periodic payments*;                            charged. We will not send a confirmation of your stop
      • Withdrawal by a Retirement CD owner who is revok-                    payment order. For business Accounts, an oral or writ-
        ing their Traditional or Roth IRA within seven days of               ten stop payment may be placed for two lengths of
        plan establishment (must forfeit accrued interest);                  time. You may place a stop payment order to be
      • Withdrawal from a Retirement CD of an excess                         effective for 180 calendar days or you may place a
        annual retirement contribution and any attributable                  stop payment order to be effective for one year and
        earnings*;                                                           then renewable annually, at your choice, for six addi-
      • Withdrawal by a Retirement CD owner converting                       tional years. We may send you a written confirmation
        a Traditional IRA contribution to a Roth IRA contri-                 of your stop payment order. If any of the informa-
        bution without moving funds from the Bank and                        tion on the confirmation is incorrect, you must notify
        where no change in term or rate occurs;                              us within the time period stated on the confirmation.
      • Withdrawal by a Retirement CD owner recharacter-                     If you do not do so, the information will be presumed
        izing (changing) a Traditional IRA contribution to a                 to be correct. You will receive a 60 to 90 day advance
        Roth IRA contribution or vice versa without moving                   notification of stop payments scheduled for renewal on
        funds from the Bank and where no change in terms                     your business Account statement. You may request at
        or rate occurs;                                                      that time to discontinue the renewal of a stop pay-
                                                                             ment by indicating the stop payment you wish to
      • Withdrawal of a Retirement CD in a Money Purchase
        Pension Plan or Profit Sharing Plan by a Retirement                  revoke and returning the notice portion of the state-
        CD owner for the purpose of a Direct Rollover to a                   ment, with an authorized signature, to the address
        Traditional IRA without moving funds from the Bank                   provided. For personal and business Accounts, when
        and where no change in terms or rate occurs.                         the effective period of the stop payment order
                                                                             expires, we have no duty or obligation to notify you
       *Except during the first seven days following account
                                                                             before we pay the item.
        opening or for withdrawals made within six days of
                                                                                 If you stop payment on a check drawn on your
        a previous withdrawal, in which case the penalty
                                                                             Account, you may still be obligated to pay such item
        must always be applied.
                                                                             to any party entitled to enforce it pursuant to appli-
                                                                             cable state law.
      Stop Payments:
         You may stop payment on a check drawn on your                       Statements:
      Account if we have not accepted, certified, made final                 (for Retirement CDs and Retirement Money
      payment on or otherwise become accountable for the                     Market Accounts refer to your IRA/CESA or
      item. Any joint owner may order us to stop payment                     QRP plan document)
      on any check drawn on your Account. A Stop Payment                        We will maintain appropriate records of your
      fee will apply. To stop payment on a check, please call                Account. An Account statement for checking and sav-
      us at the phone number listed in the address and                       ings accounts will be sent to you at your current
      telephone numbers section.                                             address listed on our records on a monthly basis,
         You must provide us with the precise Account and                    unless there have been no deposits or withdrawals
      check number/amount to allow us to identify the check                  made to your accounts within a 30 month (12 months
      based upon our computer retrieval system standards.                    in Texas) period, in which case annual statements will
      A stop payment order shall become effective not later                  be sent, unless otherwise specifically indicated in the
      than one full business day after we have received such                 personal accounts or business accounts sections of
      information, which you agree is a reasonable time. If a                this Agreement. Statements will be sent via ordinary
      cashier’s check, teller’s check (“official check”) or certified        U.S. mail, unless you and the Bank agree otherwise.
      check is lost, destroyed or stolen, you may assert a                   We will send only one statement per Account, even if
      claim to the amount of the check if you give us a dec-                 that Account has more than one owner. You agree that
      laration of loss statement in a form acceptable to us
                                                                             sending the Account statement as described qualifies
      and the check has not been presented for payment for
                                                                             as sending the Account statement to all owners of the
      90 days from the issue date or in the case of
                                                                             Account, even if all owners do not have access to the
      certified checks, from the date of acceptance.
                                                                             mailing address of record for the Account.

                                                                        12
Case 1:18-cv-06681-NRB
     We may change your postal addressDocument
                                      of record if we 35-2      Filed
                                                      account election     08/02/19
                                                                       is Image             Page
                                                                                Statement, then        16 of 37
                                                                                                other check-
      receive an address change notice from the U.S. Postal            ing accounts will default to Image Statement, unless
      Service or if we receive information from another                Check Safekeeping is elected or required by the terms
      party in the business of providing correct address               of that account. If the first checking account has Check
      information that the address in our records no longer            Safekeeping, then all other identified checking accounts
      corresponds to your address.                                     will require Check Safekeeping as well.
         As used in this Agreement, the monthly statement
      period means the time period covered by your Account             Notification of Errors, Forgeries and
      statement. This time period may or may not corre-                Unauthorized Signatures:
      spond to a calendar month but in most cases will not             (for Retirement CDs and Retirement Money
      exceed 32 days or be less than 28 days. The specific             Market Accounts refer to your IRA/CESA or
      dates covered by your Account statement will be set              QRP plan document)
      forth in the statement.
                                                                           You agree to reconcile your statement promptly
      Check Enclosure Options:                                         upon receipt. If we honor a check or other item drawn
                                                                       on or posted to your Account that is altered in any way
         If, at your election or your Account features so
                                                                       or was not drawn or otherwise authorized by you
      require, we retain your cancelled checks and do not
                                                                       (“unauthorized item”) or if your Account statement
      return them with your Account statement, you
                                                                       contains any errors, you agree to notify us in writing of
      acknowledge that the original cancelled checks may
                                                                       such unauthorized item or error within 30 days of the
      be destroyed after a reasonable period of time as
                                                                       date on which the unauthorized item, or the Account
      determined by us. You agree that by maintaining the
                                                                       statement that contained a description of the unauth-
      original check or a copy thereof on your behalf, we
                                                                       orized item or error, was mailed, transmitted or other-
      have otherwise made the check available to you in a
                                                                       wise made available to you. You must notify the Bank
      reasonable manner. You may request a copy of any
                                                                       in writing of any unauthorized, improper, or missing
      cancelled check and a service charge may be imposed
                                                                       endorsements within six (6) months after the Account
      for each copy provided. If for any reason we cannot
                                                                       statement is mailed, transmitted or made available to
      return a copy of your check or satisfy your needs
                                                                       you. You agree to provide us with all information neces-
      through other means, you agree that we will not be
                                                                       sary for us to investigate the alleged error or unauth-
      liable for more than the face amount of the check.
                                                                       orized item, associated police reports, supporting
         If available, when we retain your cancelled checks,
                                                                       affidavits, and testimony we reasonably request. Failure
      you may request that we include images of the front of           to report an unauthorized item or error, or that you
      your cancelled checks with your statement (“Image                did not receive your scheduled statement, within the
      Statement”). However, you may elect to neither have              30-day time frame set forth above, or to abide by the
      your cancelled checks nor images thereof included                conditions set forth herein, shall be deemed conclusive
      with your statement (“Check Safekeeping”) and unless             proof that you failed to exercise reasonable care and
      the terms of your Account require Check Safekeeping,             promptness in examining the items and statements of
      you may elect to have your checks returned with your             the affected Account and in notifying us of the unauth-
      Account statement (“Check Enclosure”) rather than                orized item or error. You agree that such items and
      receiving images thereof.                                        errors shall therefore be fully enforceable against you
         Some merchants, utilities and other billers may elect         and you shall have no claim against us for same and
      to convert your check into an electronic funds transfer.         shall be barred from bringing any action against us that
      Since we do not receive your check, neither a can-               is in any way related to the unauthorized item or errors.
      celled check nor its image is available from us.                     Notwithstanding the foregoing, the Electronic Funds
      Additionally, we may elect to receive electronic                 Transfer Services section of this Agreement governs the
      images from other banks or financial institutions in lieu        reporting of errors on consumer electronic funds trans-
      of original checks. If we receive an electronic image for        fers governed by Federal Reserve Board Regulation E.
      payment, this image will appear with other cancelled             You also have those rights afforded to you under federal
      checks on your Image Statement, however the can-                 law for substitute checks. Please see the Check 21 sec-
      celled check is not available from us.                           tion of this Agreement for more information.
         If you have elected to have your checks returned in
      your statement for the first checking account listed on          Sub-Accounts:
      your statement, then all other checking accounts listed              For accounting purposes, all checking accounts con-
      in your statement will require Check Safekeeping (for            sist of two sub-accounts: a transaction sub-account to
      business accounts, you may elect Check Enclosure                 which all financial transactions are posted, and a hold-
      option for all checking accounts). If the first checking         ing sub-account into which available balances above a

                                                                  13
Casepreset
      1:18-cv-06681-NRB                       Document
           level are transferred daily. Funds will be retrans- 35-2
                                                               an interestFiled     08/02/19
                                                                          rate for the                Page
                                                                                       Account until such      17
                                                                                                          time as youof 37
       ferred to your transaction sub-account to meet your               have requested the Account to begin earning interest.
       transactional needs; however, all balances in the hold-               Interest begins to accrue no later than the business
       ing sub-account will be transferred to the transaction            day we receive credit for the deposit of non-cash items.
       sub-account with the sixth transfer in any calendar               For purposes of accruing interest, we use the daily bal-
       month or monthly statement period.                                ance method. This method applies a daily periodic rate
          Both sub-accounts are treated as a single account              to the principal balance in your Account each day,
       for purposes of your deposits and withdrawals, access             which may be based either on collected or ledger bal-
       and information, tax reporting, fees, etc.                        ances as set forth in the product features for your
                                                                         Account. The collected balance is the balance of all
       Linked Accounts:                                                  deposits in your Account on which we have received
           For checking and savings accounts, you may elect              credit for the deposited funds (determined by the
       to have these accounts appear on a single statement.              availability schedule of our Federal Reserve Bank for
       Since accounts with at least one common owner can                 non-cash items). The ledger balance is the balance in
       be included on an account statement, you agree that               your Account without regard to credit or availability.
       information regarding your Account may be made                    Interest for Chase Retirement Money Market Accounts
       available to any other owner on any of the accounts               with interest distributions will not compound and will
       that are identified on that combined statement.                   credit on the distribution date. For all other interest
           Many checking accounts permit you to link other               bearing Accounts, interest is credited and compounded
       accounts you may have with us or our affiliates to                monthly. On personal Accounts, interest is computed on
       help waive the monthly Service Fee for that checking              a 365-day basis. We reserve the right not to pay inter-
       account based upon the balances you keep in those                 est on any deposited item that is returned to us unpaid.
       other accounts. These other accounts need not be                      The interest rate and annual percentage yield
       included on your statement for those pricing benefits             applicable to your Account on the date your Account
       to apply, and accounts that appear on your combined               is opened will be set forth on a separate “rate sheet”
       statement are not automatically linked for purposes               or other interest rate disclosure provided to you when
       of pricing. If you have multiple checking accounts list-          your Account is opened. That interest rate disclosure
       ed on your statement, pricing benefits may only apply             is considered a part of this Agreement.
       for the first checking account listed. In addition, bal-
                                                                         Certificates of Deposit
       ances held in any particular account may only be used
       for pricing benefits applied for one checking account.                We use the daily balance method to calculate inter-
           Linking accounts is always at our discretion. If you          est on your CD. This method applies a periodic rate each
       choose to link your personal accounts to other                    day to the principal balance. Interest begins to accrue
       accounts for which you serve as trustee or custodian              on the business day you deposit cash or non-cash items.
       (fiduciary), your personal account may receive a                  Interest for CDs is calculated on a 365-day basis,
       financial benefit. Under fiduciary law, any financial             although some business CDs may calculate interest
       benefit you receive is considered a violation of                  on a 360-day basis. The APY disclosed on the face of
       fiduciary duties. We bear no responsibility for your              your Deposit Receipt, which is considered part of this
       decision to link fiduciary and personal accounts. You             Agreement and, if applicable, on the maturity notice,
       should carefully consider this decision, and consult              assumes interest will remain on deposit until matur-
       with your legal advisor if necessary.                             ity. On maturities of more than one year, interest will
           Note: we will not automatically place accounts on             be paid and reported to the IRS at least annually
       one combined statement or link accounts for pricing;              (excludes Retirement CDs). A withdrawal will reduce
       you must take authoritative action to do so.                      earnings.

       Interest:                                                         Record Retention:
                                                                            We shall abide by federal and applicable state record
       Checking and Savings Accounts
                                                                         retention laws and may dispose of any records that have
           Your Account, if designated as interest bearing, will
                                                                         been retained or preserved for the period set forth in
       be a variable rate account on which we may change the
                                                                         these laws. Any action by or against us based on, or the
       interest rate and annual percentage yield from time to
                                                                         determination of which would depend on, the contents
       time at our discretion without notice to you. We do
                                                                         of records for which a period of retention or preser-
       not impose a limit on the amount the interest rate and
       annual percentage yield on your Account may change.               vation is set forth in these laws shall be brought within
       If you have requested your Account not to accrue inter-           the time for which the record must be retained or
       est on a periodic basis, we will not establish or maintain        preserved, unless applicable law provides a shorter


                                                                    14
Caselimitation
      1:18-cv-06681-NRB               Document
               period. Any action against us on an 35-2
                                                   the ownersFiled     08/02/19
                                                             as joint tenants with rightsPage      18 of 37
                                                                                         of survivorship.
      automatically renewable CD must be brought within                 For any joint account where a joint owner has died, we
      the retention period applicable to that CD based on the           reserve the right not to release funds in the account
      stated maturity date in the most recent record evidenc-           until all legal documents are delivered to us. You agree
      ing the existence and term of the CD.                             to notify us of the death of any joint owner and to
                                                                        reimburse us for any tax we may be required to pay by
      Fees and Service Charges:                                         reason of our payment or release of funds in the
         You agree to pay the monthly service fee, transac-             account to you.
      tion fees, fees or interest charges for insufficient funds           Any joint owner may close the account. We may, at
      and stop payments, and all other applicable service               our sole discretion, act upon such other instructions
      charges or fees identified herein as applicable to your           of any joint owner, including withdrawing funds or
      Account, or which may be otherwise mutually agreed                adding or removing any signatory or other joint owner
      upon by you and the Bank. You authorize us to charge              to or from the account, without the signature of the
      your Account for these fees and service charges at any            other joint owner(s). However, we are under no obliga-
      time whether or not such fees or charges will result in           tion to observe such instruction, and may do so or
      an overdraft of your Account or, where there are not              refuse to do so without liability. We may also pay all
      sufficient funds in your Account to cover your fees and           or any part of the funds in the account to any of the
      service charges, to bill you separately. You acknowledge          joint owners upon request of that joint owner or to a
      and agree that the funds in your Account used to pay              court or governmental agency upon receipt of a garn-
      such fees and service charges may include any federal             ishment order, tax levy or similar legal process identi-
      or state benefit payments that you choose to deposit              fying any one of the joint owners.
      in any Account (including direct deposit of Social                   All joint owners will be jointly and severally liable
      Security). You understand and agree that if you do not            for all overdrawn accounts, whether or not that par-
      want your benefits applied in this way, you may change            ticular owner initiated a withdrawal request or other
      your direct deposit instructions to the benefits payor            transaction drawn against insufficient funds which we
      at any time.                                                      honored, withdrew funds credited to an account which
                                                                        were made available based upon a deposited item
      Form of Account Ownership:                                        which was subsequently returned unpaid, or whether
      Personal Accounts                                                 such owner received benefit from a transaction which
                                                                        resulted, directly or indirectly, in such overdraft.
          Where only one individual is designated or appears
                                                                           We may refuse to accept items for deposit or to pay
      on a signature card as the owner of such account, then
                                                                        withdrawals on the signature of any one of several joint
      we may treat the Account as a solely owned account.
                                                                        account owners if we receive a written request not to
      In the event of your death or adjudication of incompe-
                                                                        do so from any joint account owner. After we receive
      tence or interdiction, you agree that we have the right
                                                                        such written request, we may refuse to honor any
      to honor checks or other items drawn against your
                                                                        check, draft or demand upon the account by any of
      Account until ten days after we receive actual written
                                                                        the joint account owners, including the one providing
      notice of your death, incompetence or interdiction. We
                                                                        the request to us, unless all of the joint account owners
      may restrict access to your account upon notice of your
                                                                        concur in the withdrawal of funds from the account. In
      death or adjudication of incompetence or interdiction
                                                                        the event we receive such a written request, we shall
      until the appropriate documentation reasonably                    be relieved of any and all liability to every joint account
      requested by us, including a death certificate, is pro-           owner for failure or refusal to honor any check, draft or
      vided by your executor, administrator or other repre-             other demand for payment or withdrawal unless all of
      sentative of your estate or person. To the extent and             the joint account owners join in the drawing or other
      under the circumstances permitted by the laws of                  request. This shall not affect transactions previously
      your State, upon receipt of actual written notice and             completed. Each joint owner appoints each of the
      proof of your death, the balance in your Account will             others as his/her agent and attorney in fact with power
      be paid to the person or entity you designate to “pay             to endorse and deposit items payable to him/her in the
      on death” (“POD”) or you designate as a POD payee or              joint account. If you establish a joint account without
      beneficiary on your Account’s signature card or on a              the signature of the other joint owner, you agree to hold
      form provided by us.                                              us harmless for our reliance upon your designation of
          Unless your signature card or account opening doc-            the other as a joint owner.
      uments so designate, where two or more individuals                   If you have opened the account as a Representative
      are designated or appear on a signature card as owners            Payee for receipt of certain federal benefits on behalf
      of such Account, then as between them, we will treat              of a beneficiary, you agree that you will cause to be

                                                                   15
Casedeposited
      1:18-cv-06681-NRB
              into the Account only thoseDocument
                                          benefits pay- 35-2       Filed
                                                        signature card as the08/02/19         Pagethen
                                                                              owner of such account, 19theof 37
      able to the beneficiary. The Bank is neither obligated to           account is payable only to or on the order of the busi-
      ensure that only those eligible federal benefits are                ness, and not to any individual director, shareholder,
      deposited into the Account, nor does it have a duty to              member or partner thereof except as they may be a
      determine whether any withdrawals or transfers from                 payee on a check or other item drawn on your Account.
      the Account are for the benefit of the beneficiary. If the          You further represent and agree that the business has
      beneficiary dies, you agree to (a) promptly notify the              taken all action necessary to open and maintain bank-
      Bank, (b) no longer permit further deposits to the                  ing accounts at the Bank and that all resolutions and/or
      Account, (c) promptly notify the Bank if any such                   other documentation delivered to us in connection with
      deposits are made, and (d) maintain sufficient avail-               the account are true, accurate, complete, and will be
      able balances in the Account from which any benefit                 kept up to date and may be conclusively relied upon by
      payments may be reclaimed by the applicable U.S.                    us. You agree to notify us in advance of any change in
      Government agency. If the Bank is unable to debit the               your form of ownership. You also agree that we are not
      Account or if there are insufficient available funds in             obligated to cash checks payable to you or to accept
      the Account from which to debit the full amount of any              “less cash” deposits. Notwithstanding anything to the
      reclamation by the government, you authorize the Bank               contrary, the relationship between you and the Bank is
      to offset any account owned by you or the beneficiary               one of debtor/creditor, not fiduciary, even if the account
      for any amounts reclaimed by the applicable U.S.                    is titled as a “fiduciary” account with that role being
      Government agency.                                                  played by you.
         If the account is opened as an estate account, trust                 You agree that each eligible signer is authorized to
      account, guardianship or conservatorship account, or                endorse for collection, deposit, or negotiation any and
      other similar type of account, we reserve the right to              all checks, drafts, notes, bills of exchange, certificates
      require such documents or authorizations as we may                  of deposit, and orders for the payment or transfer of
      reasonably deem necessary or appropriate to satisfy us              money between accounts at the Bank and other banks,
      that the person requesting or directing the withdrawal              either belonging to or coming into the possession of the
      of funds held in the account has the authority to with-             business. Endorsements “for deposit” may be written
      draw such funds. We shall be held harmless for refusing             or stamped. We may accept any instrument for
      to pay or release funds in the account where such                   deposit to any depository account of the business with-
      refusal is based on the failure of the person requesting            out endorsement or may supply the endorsement of
      or directing the withdrawal to provide documents or                 the business. The person(s) so designated is authorized
      authorizations requested by us. If you establish your               to sign any and all checks, drafts and orders drawn
      account as “in trust for” (“ITF”) or as trustee for a third         against any designated account(s) of the business at
      person without presenting formal trust documents,                   the Bank. We are authorized to honor and pay all
      then we may treat the account as a Totten Trust                     checks, drafts and orders when so signed or endorsed
      account or as otherwise required by the laws of your                without inquiry as to the circumstances of issue or
      State. If you have opened an account as custodian for               disposition of the proceeds even if doing so causes an
      a minor beneficiary under a state’s Uniform Transfers/              overdraft or increases an overdraft and regardless of
      Gifts to Minors Act, you will not be allowed to pledge              to whom such instruments are payable or endorsed,
      the account as collateral for a personal loan to you or             including those drawn or endorsed to the individual
      cash checks against the account, except as otherwise                order of any such person so listed.
      permitted by law. Notwithstanding anything to the                       In addition, each eligible signer is authorized to act
      contrary, the relationship between you and the Bank                 for and on behalf of the business in any matter involving
      is one of debtor/creditor, not fiduciary, even if the               any Account of the business, including the authority
      account is titled as a “fiduciary” account with that                to instruct us to close the Account, and is further
      role being played by you.                                           authorized to sign and implement for and in the name
         You agree that if your Account is identified as one              on behalf of the business, as they, or any of them see
      offered only to individuals or unincorporated non-                  fit, the terms of all agreements, instruments, drafts,
      business associations, it shall not be used for a busi-             certificates, or other documents relating to any
      ness purpose.                                                       depository accounts or other business including, but
                                                                          not limited to, night depository agreements, funds
      Business Accounts                                                   transfer agreements or safe deposit agreements.
         Where a corporation, unincorporated association
      or limited liability company, partnership, including a              Telephone Requests:
      limited partnership, limited liability partnership, or joint           You agree that funds in any of your Accounts with
      venture, government entity or sole proprietor (collec-              us can be transferred, upon the telephone request of
      tively, the “business”) is designated or appears on a               any signer on the Account, to another account with us


                                                                     16
Caseor1:18-cv-06681-NRB                    Document
      to any other financial institution. We shall not be 35-2    Filed 08/02/19
                                                          Legal Proceedings          Page 20 of 37
                                                                            /Other Restrictions:
      responsible for any loss incurred as a result of our acting            We may restrict the use of your Account if the
      upon or executing any request, order or instruction we              Account is involved in any legal or administrative
      believe to be genuine. Furthermore, we may refuse to                proceeding, whether or not we’re a party to the pro-
      execute any telephone request or order.                             ceeding. All expenses incurred by us as a result of a
      Telephone Communication:                                            proceeding affecting your Account, may be charged
         For our mutual protection, and to enable us to pro-              against your Account or billed to you separately.
      vide better service to you, we may monitor and/or                   These fees may include, but are not limited to, court
      tape-record any of our telephone conversations.                     costs and attorney fees.
         If you provide us with your cell phone number as a                  We may also restrict the use of your Account when
      contact number for your Account, you agree that we                  we reasonably consider such action necessary to
      may call that number with service messages, includ-                 avoid a loss. This may occur if we suspect that irregu-
      ing calls via an autodialer or prerecorded calls,                   lar, unauthorized, or unlawful activities may be
      notwithstanding any state or federal law or regulation              involved with your Account, whether or not we sus-
      that would otherwise prevent us from engaging in this               pect that you are directly or indirectly aware of these
      activity without your consent.                                      activities. Such restrictions shall be placed pending an
                                                                          investigation of these activities.
      Electronic Communication:
        Any communication contemplated by this Agree-                     Set-Off:
      ment may be delivered by electronic means if you                        You agree that we may, without prior notice or
      have agreed to electronic notices rather than via US                demand, apply or set off the funds in your Account at
      mail or other means to the extent permitted by law.                 any time to pay off any debt, whether direct or indirect,
                                                                          you have with us or any of our affiliates and/or any fees
      Powers of Attorney:                                                 or service charges owed to us, and you grant us a secu-
         If you wish to designate an attorney-in-fact, you
                                                                          rity interest in each Account to secure such debt, as it
      must do so in a form acceptable to us. Subject to the
                                                                          may arise. You expressly agree that such rights extend to
      laws of your State, we reserve the right to refuse to
                                                                          any Federal or state benefit payments (including without
      honor any Power of Attorney presented to us, as well
                                                                          limitation Social Security benefits) electronically
      as to refuse to recognize a successor attorney-in-fact
                                                                          deposited into your Account. You understand and agree
      at any time, whether or not the successor attorney-in-
                                                                          that if you do not want your benefits applied in this way,
      fact is specifically identified in the Power of Attorney.
                                                                          you may change your direct deposit instructions to the
      In addition, we reserve the right to refuse to follow
                                                                          benefits payor at any time. If your Account is a joint
      the instruction of an attorney-in-fact to designate the
                                                                          account and one or more joint owners are indebted to
      attorney-in-fact as a joint account holder, ITF benefi-
                                                                          us in any manner, we may use the funds in the joint
      ciary, or POD beneficiary to the Account. You agree
                                                                          account to pay the debt without prior notice to you.
      that we are authorized, but not required, to honor a
                                                                          This right of set-off does not apply if the debt is cre-
      Power of Attorney until we receive written notice (1)
      that you have revoked the Power of Attorney or (2)                  ated under a consumer credit card plan or your right
      that the Power of Attorney has been revoked as a                    to withdraw funds from the Account arises only in a
      matter of state law, and that we have had a reason-                 representative capacity. You also acknowledge and agree
      able opportunity to act on that written notice.                     that any federal benefits or other payments deposited
                                                                          to your Account after a date of ineligibility must be
      Adverse Claims:                                                     returned to the Federal Government or other payor, as
          Upon receipt of oral or written notice from any party           applicable, and we may set-off against any of your
      of a claim regarding the Account, we may place a hold               Accounts in order to recover any ineligible benefits or
      on your Account and shall be relieved of any and all                payments you may have received if we are obligated to
      liability for our failure or refusal to honor any item drawn        return funds to the payor. If we make a set-off against
      on your Account or any other withdrawal instruction.                your Account, you agree to release and indemnify us
      We may file an action in interpleader with respect to               from all liability for our actions.
      any Account where we have been notified of disputed                     If you or any joint owner draws a check or otherwise
                                                                          authorizes withdrawals not presented for payment until
      claims to that Account. If any person asserts that a
                                                                          after the drawer’s death, or if any joint owner is
      dispute exists, we are not required to determine
                                                                          indebted to us at the time of his or her death, we are
      whether that dispute has merit in order to refuse to
                                                                          authorized to pay such checks and withdrawals and
      honor the item or withdrawal instruction, or to inter-
                                                                          exercise our right of set-off against the Account after
      plead any funds in the Account.
                                                                          such joint owner’s death, notwithstanding any rights


                                                                     17
Casethat
      1:18-cv-06681-NRB                   Document
         a surviving joint owner, a POD payee or a bene- 35-2   Filed 08/02/19
                                                          Notwithstanding                 Page
                                                                          any other provision      21
                                                                                              herein, thisof 37
      ficiary of an ITF or “trustee for” account may have to            Agreement or any section of this Agreement may be
      funds in the Account.                                             changed or terminated without notice to the extent
                                                                        necessary to comply with any law or regulation of any
      No Waiver:                                                        appropriate federal or state authority.
          No failure by us to exercise any right will be taken
                                                                           If a conflict exists between any provision of this
      as a waiver of that right or any other right, and we may
                                                                        Agreement and any statements made by any employee
      still enforce all of our rights in the future.
                                                                        of ours or our affiliates, this Agreement and the appli-
      Closing Your Account:                                             cable sections will control.
         Either you or the Bank may close your Account at
      any time with or without cause. If you close your
                                                                        Liability:
                                                                            You agree that we shall be relieved of any and all
      Account, you may be charged an Account Closing fee.
      We may automatically close your Account if it                     liability for acting upon your instructions or failing to act
      reaches a zero balance. Any closed account may be                 on your instructions when we reasonably believe that
      automatically reopened if we receive a deposit to the             to do so would cause us to be exposed to civil or criminal
      Account. If we close your Account, we may send you                liability, or conflict with customary banking practices.
      written notice that the Account is closed on the date                  YOU AGREE THAT WE SHALL NOT BE LIABLE
      we close your Account. We will return the balance in              FOR INDIRECT, SPECIAL OR CONSEQUENTIAL
      your Account less any fees or service charges, claims,            DAMAGES REGARDLESS OF THE FORM OF
      setoffs or other amounts you owe us, if such net                  ACTION AND EVEN IF WE HAVE BEEN ADVISED
      amount exceeds one dollar. Please allow four weeks                OF THE POSSIBILITY OF SUCH DAMAGES.
      to receive such funds from us. After your Account is                  IF WE FAIL TO STOP PAYMENT ON AN ITEM, OR
      closed, we have no obligation to accept deposits or               PAY AN ITEM BEARING AN UNAUTHORIZED SIG-
      pay any outstanding checks. You agree that we shall               NATURE, FORGED DRAWER’S SIGNATURE OR
      be relieved of any and all liability for refusing to honor        FORGED ENDORSEMENT OR ALTERATION, OUR
      any check drawn on a closed Account. We have the                  LIABILITY, IF ANY, SHALL BE LIMITED TO THE FACE
      right to advise consumer reporting agencies and other             AMOUNT OF THE ITEM.
      third party reporting agencies of accounts closed for
      misuse.                                                           Research and Legal Process:
                                                                           If any legal process, including without limitation
      Change in Account Agreement:                                      any subpoena, writ of garnishment, execution or any
         We may change the terms of this Agreement,                     levy, is served on us relating to you or your account,
      including any fees or features of your Account, upon              we are authorized to comply with the legal process,
      notice sent to you via ordinary U.S. mail at least 30             and are not required to determine whether the court
      calendar days prior to the effective date of the change;          issuing the legal process had jurisdiction over you or
      provided however, for automatically renewable CDs,                over the account or otherwise had the authority to
      no such change shall be effective prior to the renewal            issue the legal process. To the extent not prohibited
      date, and such notice may be provided with ten days               by applicable law, you will be charged for research,
      written notice prior to the renewal date. You agree               reproduction and production of documents for our
      that such notice may be provided to any joint account             compliance with legal process and any other expenses
      owner. By maintaining your Account after the effective            incurred by us in connection with our compliance,
      date of any change, you agree to be bound by the
                                                                        including but not limited to attorneys’ fees.
      changes. No notice is required for changes in the inter-
                                                                           If any action, including administrative proceedings,
      est rate and corresponding changes in the annual
                                                                        garnishment, tax levies, restraining orders or other
      percentage yield for variable rate accounts or in fees for
                                                                        action is brought against you or your account, you agree
      document printing.
                                                                        to indemnify, defend and hold us harmless from all
      Rules Governing Your Account:                                     actions, claims, liabilities, losses, costs and damages
         Your Account is governed by all rules and regula-              (including attorneys’ fees) associated with our compli-
      tions of applicable federal law and the laws of your              ance with any legal process.
      State (to the extent they are not considered to have
      been preempted by federal law), including those that              Location of All Legal Proceedings:
      may modify the terms of this Agreement. All deposits,               If you file any lawsuit or other legal proceeding
      items transmitted for collection, and any other trans-            against us that is connected in any way to your
      actions concerning your Account are subject to appli-             Accounts or services, you must do so in an appropriate
      cable clearinghouse rules and Federal Reserve rules               court in the state and county where you opened the
      and regulations.                                                  account. If you relocate your Account to another

                                                                   18
Casebranch,
      1:18-cv-06681-NRB                    Document
            you must file any lawsuit or proceeding in the 35-2     Filed
                                                           BELOW, THOSE    08/02/19
                                                                        RIGHTS ARE WAIVED. Page    22 of 37
                                                                                           OTHER RIGHTS
      state and county where that branch is located. In                   THAT YOU WOULD HAVE IF YOU WENT TO COURT,
      addition, if we file any lawsuit or legal proceeding that is        SUCH AS THE RIGHT TO APPEAL AND TO CERTAIN
      connected in any way to your Accounts or services, you              TYPES OF DISCOVERY, MAY BE MORE LIMITED OR
      consent to jurisdiction and venue in an appropriate                 MAY ALSO BE WAIVED.
      court in the location described in this paragraph. If                  Either you or the Bank may, without the other’s con-
      either party chooses to have disputes determined under              sent, elect mandatory, binding arbitration of any claim,
      the section entitled Arbitration, that section rather than          dispute or controversy raised by either you or the Bank
      this section governs the process and location of the                against the other, or against the employees, parents,
      arbitration proceedings.                                            subsidiaries, affiliates, beneficiaries, heirs, agents or
          If you reside in a U.S. state where we have branch              assigns of the other, arising from or relating in any way
      offices, any account you open by mail, internet, or other           to this Agreement, any prior account agreement
      remote means will be assigned to a branch in the state              between you and the Bank, or the advertising, the
      where you reside, and for purposes of this section your             application for, or the approval of your Account (the
      account will be considered to be opened at that branch.             “Claim” or “Claims”). All Claims originating from or
      If you do not reside in a U.S. state where we have branch           relating to this Agreement are subject to arbitration,
      offices, any account you open by mail, internet, or other           no matter what theory they are based on or what
      remote means will be considered to be opened in                     remedy they seek, whether legal or equitable. This
      Franklin County, Ohio.                                              includes Claims based on contract, tort (including
                                                                          intentional tort), fraud, agency, negligence, statutory
      Waiver of Immunity:                                                 or regulatory provisions, or any other sources of law,
          To the extent that you have or hereafter may                    or any request for equitable relief.
      acquire any immunity from jurisdiction of any court                    Claims subject to arbitration include Claims that are
      or from any legal process (whether through service or               made as counterclaims, cross claims, third party claims,
      notice, attachment prior to judgment, attachment in                 interpleaders or otherwise, and any party to a proceed-
      aid of execution, or otherwise) with respect to itself or           ing in court may elect arbitration with respect to any
      its property, you hereby irrevocably waive such immu-               Claims advanced in the lawsuit by any party or parties.
      nity in respect of your obligations hereunder to the                   As an exception to this arbitration provision, you
      extent permitted by applicable law. Without limiting                retain the right to pursue in a small claims court, any
      the generality of the foregoing, you agree that such                Claim that is within that court’s jurisdiction and pro-
      waivers shall have the fullest extent permitted under               ceed on an individual basis.
      the Foreign Sovereign Immunities Act of 1976 of the                    If you or the Bank elects to arbitrate a Claim, the
      United States and are intended to be irrevocable for                arbitration will be conducted as an individual action.
      purpose of such act.                                                Neither you nor the Bank consents or agrees to any
                                                                          arbitration on a class or representative basis, and the
      Arbitration:                                                        arbitrator shall have no authority to proceed with any
         PLEASE READ THIS PROVISION CAREFULLY. IT                         arbitration on a class or representative basis. This arbi-
      PROVIDES, WITH THE SPECIFIC EXCEPTION STATED                        tration provision applies to and includes any Claims
      BELOW, THAT ANY DISPUTE MUST BE RESOLVED BY                         made and remedies sought as part of any class action,
      BINDING ARBITRATION. ARBITRATION REPLACES THE                       private attorney general or other representative action,
      RIGHT TO GO TO COURT. YOU WILL NOT BE ABLE TO                       which Claims hereby are made subject to arbitration
      BRING A CLASS ACTION OR OTHER REPRESENTATIVE                        on an individual (non-class, non-representative) basis.
      ACTION IN COURT, NOR WILL YOU BE ABLE TO                            This means that even if a class action lawsuit or other
      BRING ANY CLAIM IN ARBITRATION AS A CLASS                           representative action, such as that in the form of a
      ACTION OR OTHER REPRESENTATIVE ACTION. YOU                          private attorney general action, is filed, any Claim
      WILL NOT BE ABLE TO BE PART OF ANY CLASS                            between you and the Bank related to this Agreement
      ACTION OR OTHER REPRESENTATIVE ACTION                               raised in such lawsuits will be subject to an individual
      BROUGHT BY ANYONE ELSE, OR TO BE REPRESENTED                        arbitration Claim if either you or the Bank so elects.
      IN A CLASS ACTION OR OTHER REPRESENTATIVE                               The party filing a Claim in arbitration must select
      ACTION. IN THE ABSENCE OF THIS ARBITRATION                          either one of two national arbitration administrators:
      AGREEMENT, YOU AND THE BANK MIGHT OTHER-                            the National Arbitration Forum (“NAF”) or the American
      WISE HAVE HAD A RIGHT OR OPPORTUNITY TO                             Arbitration Association (“AAA”). The arbitration organi-
      BRING CLAIMS IN A COURT, BEFORE A JUDGE OR                          zation that is selected will apply its code or procedures
      JURY, AND/OR TO PARTICIPATE OR BE REPRESENTED                       in effect at the time the arbitration claim is filed,
      IN A CASE FILED IN COURT BY OTHERS (INCLUDING                       unless any portion of that code or those procedures is
      CLASS ACTIONS). EXCEPT AS OTHERWISE PROVIDED                        inconsistent with any specific terms of this arbitration


                                                                     19
Caseprovision
      1:18-cv-06681-NRB                  Document
              and/or this Agreement, in which case this 35-2      Filed
                                                        wish to appear      08/02/19
                                                                       will take               Page
                                                                                 place at a location     23theof 37
                                                                                                     within
       arbitration provision and this Agreement shall prevail.             federal judicial district that includes your address at the
       The arbitration will be conducted before a single arbi-             time the Claim is filed.
       trator. The arbitrator will apply applicable substantive               This arbitration provision is part of and constitutes
       law, including but not limited to the applicable Uniform            a transaction involving interstate commerce, and shall
       Commercial Code, consistent with the Federal                        be governed by the FAA.
       Arbitration Act, 9 U.S.C. §§ 1-16 (“FAA”) and the appli-               This arbitration provision applies to all Claims relat-
       cable statute of limitations or condition precedent to              ing to your Account that arose in the past, which may
       suit, and will honor claims of privilege recognized at              presently be in existence, or which may arise in the
       law. The arbitrator will have the power to award to a               future. This arbitration provision shall survive termina-
       party any damages or other relief provided for under                tion of your Account as well as voluntary payment of
       applicable law, and will not have the power to award                any outstanding indebtedness in full by you, or any
       relief to, against or for the benefit of any person who             bankruptcy by you. If we assign your Account to any
       is not a party to the proceeding. The arbitrator’s                  unaffiliated third party, this arbitration provision will
       authority is limited solely to the Claim(s) between                 apply to any Claim between you and that third party if
       you and the Bank alone. The arbitration may not be                  you or that third party chooses arbitration, or to any
       consolidated with any other arbitration proceeding.                 Claim between you and the Bank which occurred prior
       You and the Bank do not agree to any arbitration on                 to such assignment or arises from such assignment.
       any basis to which any party other than you and the
       Bank, the related parties enumerated above such as                  Successors and Assignments:
       heirs, successors and assigns, or any other person                     This Agreement shall be binding on your personal
       obligated on the Account, is involved.                              representative, executors, administrators, and succes-
           Any decision rendered in such arbitration proceeding            sors. The benefits and responsibilities of this Agreement
       will be final and binding on the parties, unless a party            shall also transfer to and be binding upon our succes-
       appeals in writing to the arbitration organization within           sors and assigns.
       30 days of issuance of the award. The appeal must                      You may not transfer, assign or grant a security inter-
       request a new arbitration before a panel of three neutral           est in (collectively, “assign”) your Account without our
       arbitrators designated by the same arbitration organ-               written consent, and no assignment will be valid, nor
       ization. The panel will reconsider all factual and legal            will we be deemed to have knowledge of or be bound
       issues anew, follow the same rules and laws that apply              by such assignment, until we have noted that fact in its
       to a proceeding using a single arbitrator, and make deci-           records. However, by noting the assignment, we do not
       sions based on the vote of the majority. An award in                attest to or have any responsibility for the validity of
       arbitration will be enforceable as provided by the FAA              the assignment. You understand that any assignment
       or other applicable law by any court having jurisdiction.           of your Account is subject to our right of set-off.
           We will reimburse you for the initial arbitration filing
       fee paid by you up to the amount of $500. If there is               Authorization to Share Information:
       a hearing, we will pay any fees of the arbitrator and                  You authorize us to share information about you
       arbitration administrator for the first two days of that            and your Account with affiliates and third parties, as
       hearing. All other fees will be allocated in keeping with           permitted by applicable federal and state laws.
       the rules of the arbitration administrator and applica-
       ble law. If you prevail in the arbitration of any Claim
       against us, we will reimburse you for any fees you paid             Check 21 – Substitute
       to the arbitration organization in connection with the
       arbitration. All other fees, including attorneys’ fees,
                                                                           Checks and Your Rights
       will be allocated in keeping with the rules of the arbi-            What is a substitute check?
       tration administrator. Any decision rendered in such                   To make check processing faster, federal law permits
       arbitration proceedings will be final and binding on                banks to replace original checks with “substitute
       the parties, and judgment may be entered in a court                 checks.” These checks are similar in size to original
                                                                           checks with a slightly reduced image of the front and
       of competent jurisdiction. Rules and forms may be                   back of the original check. The front of a substitute
       obtained from, and Claims may be filed with, either of              check states: “This is a legal copy of your check. You can
       the two organizations, as follows: the NAF at P.O. Box              use it the same way you would use the original check.”
       50191, Minneapolis, Minnesota 55405, web site at                    You may use a substitute check as proof of payment
       www.arb-forum.com; or the AAA at 335 Madison                        just like the original check.
       Avenue, Floor 10, New York, New York 10017, web site                   Some or all of the checks that you receive back from
       at www.adr.org. Any arbitration hearing at which you                us may be substitute checks. This notice describes rights

                                                                      20
Caseyou1:18-cv-06681-NRB
        have when you receive substituteDocument
                                         checks from 35-2    Filed 08/02/19 Page 24 of 37
                                                     Your claim must include –
     us. The rights in this notice do not apply to original
                                                                      •   A description of why you have suffered a loss (for
     checks or to electronic debits to your account. How-                 example, you think the amount withdrawn was
     ever, you have rights under other law with respect to
                                                                          incorrect);
     those transactions.
                                                                      •   An estimate of the amount of your loss;
     What are your rights as a CONSUMER                               •   An explanation of why the substitute check you
     regarding substitute checks?                                         received is insufficient to confirm that you suffered
        In certain cases, federal law provides a special pro-             a loss; and
     cedure that allows you to request a refund for losses            •   The following information to help us identify the
     you suffer if a substitute check is posted to your                   substitute check; the check number, the name of
     account (for example, if you think that we withdrew                  the person to whom you wrote the check, and the
     the wrong amount from your account or that we                        amount of the check.
     withdrew money from your account more than once
     for the same check). The losses you may attempt to
     recover under this procedure may include the amount
     that was withdrawn from your account and fees that
                                                                      Important Endorsement
     were charged as a result of the withdrawal (for example,
     bounced check fees).
                                                                      Standards for Personal
        The amount of your refund under this procedure is             and Business Accounts
     limited to the amount of your loss or the amount of
     the substitute check, whichever is less. You also are               Your compliance with the Bank’s endorsement stan-
     entitled to interest on the amount of your refund if your        dards is necessary to help assure that the checks you
     account is an interest-bearing account. If your loss             deposit will be cleared on a timely basis. The Bank’s
     exceeds the amount of the substitute check, you may              endorsement standards are:
     be able to recover additional amounts under other law.
        If you use this procedure, you may receive up to
                                                                          •    Customer endorsements must be placed in the
                                                                               1 1⁄2 inch area starting at the left side of the check;
     $2,500 of your refund (plus interest if your account
     earns interest) within 10 business days after we received            •    The remaining area of the check cannot contain
     your claim and the remainder of your refund (plus                         any pre-printed stamped or handwritten cus-
     interest if your account earns interest) not later than                   tomer information. The diagram below illustrates
     45 calendar days after we received your claim.                            where the endorsements must appear to comply
        We may reverse the refund (including any interest on                   with these endorsement standards; and
     the refund) if we later are able to demonstrate that the             •    The check is viewed from the front as though it
     substitute check was correctly posted to your account.                    is transparent.
     How do you make a claim for a refund?                                                                             Area used for payee
        If you believe that you have suffered a loss relating                                                          endorsement.
     to a substitute check that you received and that was
     posted to your account, please contact us at:
                                                                                                                                    Depositor (payee)
                                                                                                                                     endorsement.




        By Phone:       English 1-800-935-9935                                                          Reserved for
                                                                                                         Bank Use
                        Spanish 1-877-312-4273
                        Hearing Impaired 1-800-242-7383

        You must contact us within 40 calendar days of the                             3 Inches                             11⁄2 Inches
     date that we mailed (or otherwise delivered by a means
     to which you agreed) the substitute check in question                    Area used for           Area used for bank
                                                                              subsequent collecting   of first deposit.
     or the account statement showing that the substitute                     bank endorsement.
     check was posted to your account, whichever is later.
     We will extend this time period if you were not able
     to make a timely claim because of extraordinary
     circumstances.




                                                                 21
Case 1:18-cv-06681-NRB Document 35-2
                                  6. ForFiled  08/02/19
                                        merchant                Page
                                                 purchases, we have       25toof 37
                                                                    the right
     Electronic Funds                                                         place a temporary hold on your Account, which
     Transfer Services                                                        may affect available balances for purposes of
                                                                              paying or honoring other items posting to your
        We provide a variety of electronic funds transfer                     Account, in an amount equal to the authoriza-
     (EFT) deposit account services. These include all trans-                 tion amount received through the payment au-
     fers resulting from debit cards, ATM Cards, electronic                   thorization system. Occasionally, the merchant
     payments, credits and transfers, telephone transfers                     does not provide sufficient information with
     and on-line banking transactions. In conjunction with                    the transaction to allow us to match the final
     the use of these EFT services, we may issue to you an                    amount to the authorized amount. In these
     access device, which may be a card, code or other                        cases the temporary hold will remain on your
     means of accessing your Account to initiate EFTs.                        Account for three business days.
        For Personal Accounts, EFT deposit account services                7. We have the right to refuse a transaction on
     exclude wire transfer and other same day settlement                      your Account when your Card has been reported
     funds transfer services and all other transactions which                 lost or stolen or when we reasonably believe
     are not covered by Federal Reserve Regulation E. These                   there is unusual activity on your Account.
     will be governed by a separate agreement. For Business
                                                                           8. If you use your Card to access an Account that
     Accounts, wire transfer and all other funds transfer or
     other treasury services not identified in this section will               is no longer available to complete a transaction,
     be governed by a separate agreement.                                      we may, at our sole discretion, charge or credit
        Business Days – Everyday is a business day, except                     the transaction to another Account.
     Saturdays, Sundays, and State and Federal holidays.                   9. If you use your Card to access an Account that
                                                                               does not have sufficient funds to complete a
     TYPES OF EFT SERVICES:                                                    transaction or that would exceed the daily
     A. Access Cards. As a condition of opening your                           authorization limit attached to your Card, we
        personal checking account, you understand and                          may, at our sole discretion, authorize the
        agree that you will be issued a new Chase Debit                        transaction. If we authorize a transaction that
        Card if you do not select a debit card or specialty                    overdraws your Account, we may assess a fee
        debit card at the time of account opening. You                         and/or charge interest for any overdraft against
        may use this debit card to access your new check-                      your Account.
        ing account. This feature may not be waived.
        When you open your new checking account at                        10. The exchange rate applied by Visa® or
        the branch, if you do not select a Personal                            MasterCard® to Card transactions that oc-
        Identification Number (PIN) for your new debit                         curred initially in a different currency will be
        card, a randomly selected four-digit PIN will be                       (i) a rate selected by Visa or MasterCard from
        sent to you. Activating your new debit card is not                     the range of rates available in wholesale
        a condition of maintaining your checking account.                      currency markets for the applicable central
        When you activate your new debit card, any                             processing date, which rate may vary from the
        temporary ATM Card that may have been issued                           rate Visa or MasterCard itself receives, or (ii) the
        to you at the branch will be deactivated. Not                          government-mandated rate in effect for the
        applicable for Chase Premier Platinum Checking SM                      applicable central processing date. The rate in
        and High School Checking.                                              effect on the applicable processing date may
           By using your ATM Card or debit card (the                           differ from the rate on the date you used your
        "Card"), you agree that:                                               Card. For purchases, ATM and non-ATM cash
        1. Your Card remains our property and will be                          transactions, we will add three percent to the
            surrendered immediately to us upon request.                        amount provided to us by Visa and MasterCard.
        2. We may cancel your Card at any time without                     11. You shall not use your Card to initiate a trans-
            notice.                                                            action involving Internet gambling or illegal
        3. You shall abide by our rules and regulations                        activities, regardless of the jurisdiction in which
            relating to the use of your Card.                                  you are located, including locations within the
        4. You shall notify us promptly by telephone or                        United States, and we have the right to refuse
            in writing of the loss of your Card.                               a transaction which we reasonably believe
        5. You shall not reveal your Card or access code                       involves Internet gambling or illegal activities.
            associated with your Card (personal identifi-
            cation number or “PIN”) to any person not                   Uses of Your Card:
            authorized by you to use your Card and to not               (1) You can use your Card (except for deposit
            write your PIN number on your Card or on any                    only Business ATM Cards) to perform the fol-
            item kept with your Card.
                                                                            lowing services at:
                                                                   22
Case 1:18-cv-06681-NRB
      a. Chase branded ATMs to:
                                Document 35-2 account
                                                 Filed  08/02/19 Page 26 of 37
                                                      number or expiration date has been
            • Withdraw cash from your designated check-                       changed or your Account has been closed.
              ing and savings accounts.                                   •   If you request Emergency Services, you agree
           • Transfer funds between your designated                           to the release of personal data to Visa U.S.A.
              checking and savings accounts.                                  Inc., MasterCard and its member financial insti-
           • Find out your designated checking and sav-                       tution and/or their respective contractors for the
              ings account balances.                                          purposes of providing the Emergency Services.
           • Make deposits to your designated checking                    •  If you provide authorization to a merchant to
              and savings accounts.                                          bill charges on a recurring basis to your Card,
                                                                             and if a replacement Card has been issued to
           • Make payments to qualifying Chase Credit                        you, you must provide that merchant with your
              Card, auto, home, business and personal
              loan products.                                                 new card number and/or expiration date in order
                                                                             to bill the recurring charges to your Card. We
           • Obtain a statement at participating ATMs                        will make an effort to make available to the mer-
              where available.
                                                                             chant through Visa/MasterCard your account
        b. Non-Chase ATMs to:
                                                                             number, and/or expiration date in order to
           Use your Card at participating networks. Use
                                                                             permit the merchant to continue to bill the
           of your Card may vary depending on the location
                                                                             recurring changes to your Card until you notify
           and type of ATM you are using and the EFT net-
                                                                             the merchant and us that you have withdrawn
           work through which the transaction is being
                                                                             your authorization.
           performed. A specific ATM or EFT network may
           not perform or permit all the above transac-               (4) Point-of-Sale Terminal Transactions:
           tions. Transactions at non-Chase ATMs may be                   You may use your Card (except for the Business
           subject to a surcharge assessed by the terminal                ATM Card (deposit only)) to access your primary
           owner. In addition, a specific ATM or EFT net-                 checking account to:
           work may not provide you with access to all of                 • Purchase goods and services from merchants
           your Accounts based on the policies of the                        and ATMs who have agreed to accept your
           ATM-owning institution. Withdrawals from                          Card as a means of payment.
           ATMs outside the United States generally do                    • Withdraw cash in conjunction with a purchase of
           not allow savings or money market access. If                      goods or services if permitted by the merchant.
           you have questions regarding whether a certain                 • Perform balance inquiries on your primary
           ATM or EFT network will process a transaction,                    checking account if permitted by the merchant.
           call or write us.
     (2) Business ATM Card (deposit only):                            Limitations on Transfers, Amounts, and
         You may use your Business ATM Card (deposit only)            Frequency of Transactions:
         to make deposits to your designated checking and
                                                                      (1) You may make only 6 preauthorized withdrawals
         savings accounts at full service Chase branded ATMs.
                                                                          (including, but not limited to, withdrawals made
     (3) In addition to the services listed above, you                    by ACH, telephone, Internet or wire) from your
         may use your Card:                                               regular savings account or 6 preauthorized with-
        •   At any financial institution that honors your Card            drawals (no more than 3 of which may be by check
            to obtain non-ATM cash, which may not exceed                  or similar order payable to a third party) from your
            your daily authorization limit and will be charged            money market deposit savings account monthly
            to your primary checking account. Transactions                for purposes of making a payment to a third party.
            exceeding this limit may require the financial                We are not considered a third party for purposes
            institution to phone the Bank for approval.                   of this limitation where the transfers are for pur-
                                                                          poses of re-paying loans and associated expenses.
        •   To purchase goods and services from merchants
            who accept your Card as a means of payment.               (2) You may make cash withdrawals, not to exceed
            Purchases may not exceed your daily authori-                  your daily authorization limit, at any ATMs
            zation limit and are charged against your                     described above.
            primary checking account. If you have arranged            (3) You may make Point-of-Sale transactions in
            with your merchant to pay for your purchases                  amounts not to exceed your daily authorization
            via periodic payments, this is an agreement                   limit.
            between you and the merchant and you agree                (4) If your Account is not in an active status, purchases
            that you must notify the merchant if your                     made with your Card and ATM transactions will be
                                                                          suspended.
                                                                 23
Case(5)1:18-cv-06681-NRB                    Document
        A Privileges Debit Card or Business Associate Debit 35-2    FiledBanking.
                                                            D. Telephone  08/02/19You mayPage
                                                                                          use our 27
                                                                                                  auto-of 37
          Card may be issued at your request to allow                      mated customer service system or speak directly to
          authorized non-signers to access your designated                 a Telephone Banker to request us to make periodic
          checking or savings accounts. The maximum daily                  transfers from your Account to another checking or
          dollar limit for ATM cash withdrawals and Point-                 savings account held by us. You may also make
          of-Sale transactions will be selected by you at the              periodic transfers from your Account to pay certain
          time you request the card. For Privileges Debit                  loans, lines of credit, or credit cards you have with
          Cards, these dollar limits will be monthly instead               us or with our affiliates. To use the automated sys-
          of daily.                                                        tem you must have a checking, savings, money
                                                                           market, CD, loan account or a Debit Card and a
      Your Right to Receive Documentation or                               valid password or PIN. Business account holders
      Notice of Transactions:                                              may also use a valid TIN. You agree not to reveal
                                                                           your account number, Debit Card number, pass-
         You will receive a receipt or have the option to
                                                                           word, PIN or TIN to any person not authorized by
      receive a receipt at our ATMs and the other ATMs that
                                                                           you to use the automated system. To use the serv-
      accept your Card each time you make a transaction.                   ice, enter your account number or Debit Card
      The receipt will indicate the location of the ATM (by                number and password, PIN or TIN as directed. Then
      code in some cases), the transaction date and type,                  follow the options.
      the amount, and the last four digits of your Card
      account number.                                                  E. Overdraft Protection Transfers. To obtain
         You will receive an account statement each month                 Overdraft Protection you must have a checking
      for your accounts that are accessible by electronic                 account with us. You must also have a savings
      funds transfers if such transfers occur during the                  account, qualifying credit card, or qualifying home
      month, but at least quarterly if no such transfers occur.           equity, Prestige or business line of credit (“Funding
         If you have arranged to have direct deposits made                Account”). We are able to transfer funds from a
      to your account at least once every 60 days from the                Funding Account to your checking account to help
      same person, company or governmental agency, you                    prevent overdrafts from occurring.
      can call us to find out whether or not the deposit has
      been made. When calling us, please provide us with               IN CASE OF ERRORS OR QUESTIONS
      your account number and the amount and date of the               ABOUT YOUR ELECTRONIC FUNDS
      last deposit.                                                    TRANSFERS:
      B. Payments, Credits and Transfers. We are                       For Personal Accounts Only:
         able to electronically transfer funds between your               Telephone or write us at the telephone number or
         Accounts, or from your Account to other parties               address set forth in the address and telephone num-
         and to receive funds electronically from other parties        bers section if you think your statement or receipt is
         for deposit to your Account. We may do this by                wrong, or if you need more information about a trans-
         “ACH” (as a member of a local or national Auto-               action listed on the statement or receipt. We must hear
         mated Clearing House Association) and other EFT               from you NO LATER than 60 days after we sent you
         networks. You may authorize a merchant or other               the FIRST statement on which the problem or error
         payee to make a one-time electronic payment from              appeared. In your communication to us, be prepared
         your checking account using information from your             to provide us with the following information:
         check to pay for purchases or pay bills.
                                                                           1. Your name and account number.
      C. Online Bill Payment and Transfer Services.                        2. A description of the error or the transfer you
         You may use the Internet to electronically direct us                  are unsure about, why you believe it is an error
         to make payments from your checking account to                        or why you need more information.
         third parties (“payees”) whom you have selected in
                                                                           3. The dollar amount of the suspected error.
         advance to receive payment by means of the online
         bill payment service. You must have a checking                   If you initially provide this information to us via the
         account with us to use this service. If you have mul-         telephone, we may require that you send your com-
         tiple accounts with us, you may also direct us to             plaint or question in writing within 10 business days.
         make transfers between your accounts by means of                 We will advise you of the results of our investigation
         the online transfer service. To gain access to these          within 10 business days (or 20 business days if your
         online services, go to our websites and enroll with           Account was opened less than 30 days prior to the date
         your eligible Bank accounts. Additional disclosures           of the suspected error) after we hear from you and, if
         and specific terms and conditions for using the               we have made an error, we will correct it promptly. If it
         online services will be provided when you enroll.             takes us longer than 10 business days (or 20 business
                                                                  24
Casedays
      1:18-cv-06681-NRB                     Document
         if your Account was opened less than 30 days prior 35-2using
                                                                    Filed   08/02/19
                                                                      your personal computerPage    28theof 37
                                                                                             to cancel
      to the date of the suspected error) to research your                       transaction, you may stop a bill payment that is
      complaint or problem, we must provisionally recredit                       “Pending” at any time prior to four business days
      your Account within such time for the amount you                           before the Payment Due Date. To stop bill pay-
      think is in error so that you will have the use of the                     ments that are “In Process” please call the
      money during the time it takes us to conclude our                          Customer Service Department at 1-877-CHASE
      investigation. If we ask you to put your question or                       PC (1-877-242-7372). See your Online Bill
      complaint in writing, and do not receive it within 10                      Payment Agreement for information concerning
      business days, we may not recredit your Account.                           “Pending” and “In Process” transactions.)
         At the conclusion of our investigation, we will inform               2. If you call, we may require you to put your
      you of our results within three (3) business days. If we                   request in writing so that it reaches us within
      determine that there was no error, we will send you a                      14 days after your call.
      written explanation. You may ask for copies of the doc-
                                                                              3. You may be charged the current stop payment
      uments that we used in our investigation. In all cases,
                                                                                 fee for each stop payment order you give us.
      our investigation will be completed within 45 days (or
      90 days if your Account was opened less than 30 days                  If these regular payments vary in amount, the per-
      prior to the date of the suspected error or occurred at a          son you are going to pay will tell you, 10 days before
                                                                         each payment, when it will be made and how much it
      point-of-sale location or outside the United States).
                                                                         will be. You may choose instead to get this notice only
      THE BANK’S LIABILITY FOR FAILURE TO                                when the payment would differ by more than a certain
                                                                         amount from the previous payment, or when the
      COMPLETE TRANSACTIONS:                                             amount would fall outside certain limits that you set.
         If we do not complete a transaction from your                      If you order us to stop one of these payments three
      account on time or in a correct amount, according to               business days or more before the transfer is scheduled,
      our Agreement with you, we will be liable for your                 and it does not do so, we will be liable for your losses
      losses or damages.                                                 or damages.
         However, there are some exceptions. For instance,
      we will not be liable if:                                          DISCLOSURE OF ACCOUNT
          1. Through no fault of ours, you do not have                   INFORMATION TO THIRD PARTIES:
                                                                           We may disclose information to third parties about
             enough available funds in your account to make
                                                                         your account or the transfers you made:
             the transaction.
                                                                            1. As necessary to complete transactions.
          2. The ATM where you are making the transfer does
             not have enough cash.                                          2. In connection with the investigation of any claim
                                                                               you initiate.
          3. The ATM was not working properly and you
             knew about the breakdown when you started                      3. To comply with government agency or court
                                                                               orders.
             the transaction.
                                                                            4. In accordance with your written permission.
          4. Circumstances beyond our control (such as fire
             or flood) prevent the transaction, despite rea-                5. As otherwise permitted by the terms of the
             sonable precautions that we have taken.                            Bank’s Privacy Policy.
          5. In the case of preauthorized credits, the data                Our Privacy Policy is also available on Chase.com.
             from the third party is not received, is incom-
             plete or erroneous, or if the recipient is deceased.
                                                                         NOTICE OF YOUR RIGHTS AND
                                                                         LIABILITIES:
          6. Your Account is not in an active status.
                                                                         For Personal Accounts Only:
      STOP PAYMENT FOR                                                      Tell us AT ONCE if you believe your Card, PIN or
                                                                         code has been lost or stolen. Telephoning us is the
      PREAUTHORIZED TRANSFERS:                                           best and fastest way of keeping your possible losses to
         If you have arranged, in advance, to make regular               a minimum.
      periodic payments out of your Account, you can stop                   If you tell us within two business days, you can lose
      any of those payments by following these procedures:               no more than $50.00 if someone used your Card, PIN
          1. Call or write us at the telephone number or                 or code without your permission. If you do NOT tell us
             address set forth in the address and telephone              within two business days after you learn of the loss or
             numbers section, in time for us to receive your             theft of your Card, PIN or code and we can prove we
             request three or more business days before the              could have stopped the unauthorized transactions if
             payment is scheduled to be made. (Note: By                  you had told us, you could lose as much as $500.00.

                                                                    25
Case 1:18-cv-06681-NRB                  Document
     If your statement shows electronic funds transfers 35-2    Filed
                                                          • You will     08/02/19
                                                                     provide             Pagenumber,
                                                                             a valid telephone 29 of 37
      that you did not make, tell us at once. If you do not tell               e-mail address or other delivery location for
      us within 60 days after the statement was mailed to                      these services so we can send you certain infor-
      you, you may be liable for transactions posting after                    mation about your account.
      the 60 days if we can prove that we could have pre-                    • We may send Alerts or Chase Mobile messages
      vented the transactions if you had told us in time.                      through your communication service provider,
         If a good reason (such as a long trip or a hospital                   who will act as your agent and deliver them to
      stay) kept you from telling us, let us know. We will                     you. Messages may be delayed or affected by your
      extend the time periods.                                                 communication service provider(s) or others.
                                                                             • We will not charge a fee for the Alerts or Chase
      For Business Accounts Only:                                              Mobile text services, but you are responsible for
      A. You agree to assist us in the investigation and                       any and all charges, including, but not limited to,
         prosecution of claims for unauthorized transactions                   fees associated with text messaging imposed by
         by completing the appropriate statements and                          your communication service provider. Standard
         reports reasonably requested by us.                                   messaging charges apply. Such charges include
      B. You agree to notify us promptly in writing of any                     those from your communication service
         user of a Card who is no longer employed by you                       provider. Message frequency depends on user
         or authorized to conduct business on your behalf.                     preferences. To cancel the Chase Mobile text
                                                                               messaging services, send STOP to 24273 at
      C. You agree that by allowing anyone to use your
                                                                               any time. For help or information on the Chase
         Card, you will be responsible for all authorized and
                                                                               Mobile text messaging services, send HELP to
         unauthorized transactions made through the use
                                                                               24273. For additional assistance with these services,
         of your Card.
                                                                               contact customer service at 1-877-242-7372.
      D. Liability for unauthorized transactions, including                  • Alerts and Chase Mobile are provided for your
         electronic funds transfers, shall be governed by                      convenience and do not replace your monthly
         Section II of this Agreement, entitled “Deposit                       account statement(s), which are the official
         Account Agreement.”                                                   records of your accounts.
                                                                             • You understand we may not encrypt information
      Special Provisions for Card Transactions:                                when it is sent to you through these services.
          If in the event your Card or Card number is lost,                    This information may include personal or confi-
      stolen, or used without authorization, you are not liable                dential information about you, such as account
      for any unauthorized transactions including transac-                     activity or the status of your account, and for
      tions made at merchants, over the telephone, at ATMs,                    phone Alerts, may be delivered to voicemail or
      or online when you notify the Bank promptly.                             answering machines if someone doesn't answer
          However, these Special Provisions do not apply                       the number you provide.
      and are not covered by our Zero Liability policy (in                  You understand we are not liable for losses or
      which case the Bank may impose greater liability on               damages from any disclosure of account information
      the cardholder) when they include transactions where              to third parties, non-delivery, delayed delivery,
      you were grossly negligent or fraudulent in the handling          misdirected delivery or mishandling of, or inaccurate
      of the account or Card, where you have given someone              content in, the Alerts or the account information sent
      else your Card, Card number or PIN, or where you delay            thru Chase Mobile. The Chase Mobile text messaging
      in reporting unauthorized transactions for more than              service may only be activated by customers with
      sixty days.                                                       eligible accounts. While you have to have an eligible
                                                                        account to use the Chase Mobile text messaging
                                                           SM           service, once you activate the service, if you have
      Alerts and Chase Mobile                                           other types of accounts with us, you may have access
                                                                        to those other accounts as well.
      Services                                                              You agree to indemnify us for all claims, losses,
                                                                        liability, costs and expenses (including reasonable
         If you receive or otherwise use the Alerts service or
                                                                        attorneys' fees) that arise if you provide an incorrect
      Chase Mobile service, you agree to the following
                                                                        telephone number, e-mail address or other delivery
      terms. If you are enrolled in Chase OnlineSM, the terms
                                                                        location or if you violate applicable federal, state
      of the Online Service Agreement control the terms of
                                                                        or local laws, regulations or ordinances. You under-
      these services instead.
                                                                        stand this section will survive even if this Agreement
                                                                        is terminated.

                                                                   26
Case 1:18-cv-06681-NRB Document 35-2  Filed
                                  member       08/02/19
                                         Agreement              Page
                                                   for personal or        30 of 37
                                                                   your Business
     Overdraft Protection                                              Credit Card Cardmember Agreement for business
     Services                                                          customers. If the Funding Account is a Line of
                                                                       Credit Account or Overdraft Line of Credit Account,
        You must separately sign up for Overdraft Protec-              Transfers will be charged to the Line of Credit
     tion as it does not automatically apply to new                    Account or Overdraft Line of Credit Account, under
     accounts.                                                         the terms disclosed in your Home Equity or
                                                                       Prestige agreement, or Business Line of Credit or
     1. Definitions: As used in this Overdraft Protection
                                                                       Business Overdraft Line of Credit loan documents.
        Services section, the following terms shall have
                                                                       Transfers will appear on the periodic statements
        the following meanings:
                                                                       for the applicable Checking Account and the Funding
        “You” or “your” means the person(s) or entity who              Account. We have no obligation to inform the
        has requested Overdraft Protection or Business                 checking account owner if the status of the Fund-
        Overdraft Protection (“Request”). “Overdraft                   ing Account or actions of the Funding Account
        Protection” means the automated funds transfer                 owner results in the Overdraft Protection being
        service established pursuant to the Request and this           unavailable.
        section. “Funding Account” means the account
                                                                    4. Maximum Overdraft Protection Amount: The
        from which Overdraft Protection transfers are
                                                                       maximum amount of a Transfer (“Maximum
        made. “Checking Account(s)” means one or more
                                                                       Transfer”) will be the available balance in the Sav-
        personal checking accounts for which Overdraft
                                                                       ings Account, the available credit under the Credit
        Protection is requested or one or more Business
                                                                       Card Account or the available credit under the
        checking accounts for which Business Overdraft
                                                                       Line of Credit Account at the time of a Request
        Protection is requested, as designated on the
        Request for Overdraft Protection.                              as applicable. In no event shall a Transfer exceed
                                                                       the Maximum Transfer. If the amount of the
     2. Overdraft Protection Request: The Request must
                                                                       Transfer calculated in paragraph three above
        specify the Checking Account(s) and a single
                                                                       exceeds the Maximum Transfer, then notwith-
        Funding Account. For personal accounts, the Funding            standing the provisions of paragraph three, the
        Account may be a personal savings account at the               Transfer will be an amount equal to cover the
        Bank (“Savings Account”), a qualifying credit card             amount overdrawn (which includes the Transfer
        account at Chase Bank USA, N.A. (“Credit Card                  Fee) for those checks or other customer initiated
        Account”), a Home Equity Line of Credit at the                 transactions paid as a result of the Transfer.
        Bank (“Line of Credit Account”), or a Prestige Line
                                                                    5. Fees: For each day on which a Transfer occurs,
        of Credit at the Bank (“Line of Credit Account”).
                                                                       an Overdraft Protection Transfer fee will be
        For business accounts, the Funding Account may
                                                                       charged to each Checking Account that receives
        be a Business savings account at the Bank (“Savings
                                                                       a Transfer.
        Account”), a credit card at Chase Bank USA, N.A.
        (“Credit Card”) or a Business Line of Credit at the         6. Limits On Savings Account Transfers: If the
        Bank (“Line of Credit Account”) or Business                    Funding Account is a Savings Account, Transfers
        Overdraft Line of Credit at the Bank (“Overdraft               from the Savings Account are considered “pre-
        Line of Credit Account”). Overdraft Protection will            authorized transfers.” The number of such Transfers
        become effective after the Bank has received your              that may be made during each month or each
        Request and had a reasonable time to act upon it.              statement cycle is limited in accordance with
                                                                       federal regulations and our Account Agreement
     3. Activation: Whenever checks or other customer
                                                                       for deposit accounts. See the Withdrawal
        initiated transactions are drawn on a Checking
                                                                       Procedures and Limitations section for more detail.
        Account which, if paid, would cause the Checking
        Account to become overdrawn, such event will                7. Termination Of Overdraft Protection By The
        constitute a transfer request and we will initiate a           Bank: We may terminate Overdraft Protection for
        transfer (“Transfer”) from the Funding Account to              a Checking Account at any time upon sending
        the Checking Account in multiples of $50.00                    written notice to the last address for the Checking
        (which includes the Transfer Fee) sufficient to pay            Account shown on our records. If the Funding
        those checks or other customer initiated transac-              Account is closed or blocked for usage, Overdraft
        tions drawn on the Checking Account. If the                    Protection will not be available. If a Checking
        Funding Account is a Credit Card Account, Transfers            Account is closed or blocked for usage, Overdraft
        will be charged to the Credit Card Account under               Protection for that Checking Account will not be
        the terms disclosed in your credit card Card-                  available.

                                                               27
Case8. 1:18-cv-06681-NRB                Document
        Termination Of Card Privileges: We may termi- 35-2   Filed
                                                        • We keep     08/02/19
                                                                  information          Page
                                                                              under physical,     31 of 37
                                                                                              electronic
          nate or block the use of a Card with access to                      or procedural controls that comply with or
          a Checking Account when, at our discretion, we                      exceed governmental standards.
          reasonably believe that there is unusual Overdraft              •   We authorize our employees, agents and con-
          Protection activity for that Checking Account.                      tractors to get information about you only
      9. Termination Of Overdraft Protection By                               when they need it to do their work for us.
         Customers: The owner of a Checking Account or                    •   We require companies working for us to protect
         a Funding Account may cancel Overdraft                               information. They agree to use it only to provide
         Protection for that Checking Account by request-                     the services we ask them to perform for us.
         ing the cancellation in person at a branch or by
         delivering to us written notice of cancellation. Any          Q . Is information about me shared within your
         cancellation under this paragraph nine will be                family of companies?
         effective after we have received notice of such can-          A . Yes. We may share information about you
         cellation and had a reasonable time to act upon it.           within our family as required or permitted by
      10. Transfer Requests For Multiple Checking                      law. This helps us to offer you financial products and
          Accounts: If transfer requests occur with respect            services, such as loans, deposits, investments, credit
          to more than one of the Checking Account(s) on               cards and insurance.
          the same day, we shall have sole discretion in deter-
          mining the order in which such transfer requests             Q . Is information about me shared with serv-
          are processed.                                               ice providers and financial companies outside
                                                                       your family of companies?
                                                                       A . Yes, as permitted by law. We may share informa-
                                                                       tion about you with outside companies that work for
                                                                       us. These may include firms that assist in marketing
      SECTION III:                                                     our products. We may also share information about
                                                                        you with outside financial companies that have joint
      Chase Privacy Policy                                             marketing agreements with us. These arrangements
                                                                       give you the opportunity to receive additional prod-
      This Policy explains what Chase does to keep infor-              ucts or services.
      mation about you private and secure. We want you
      to know how we manage that information to serve                  Q . Is information about me shared with non-
      you and that you have choices about how it is shared.            financial companies outside your family of
      This Policy covers our family of companies, a partial            companies?
      list of which is contained at the end of this Policy.            A . Yes. We may share information about you with
      Please read this Policy carefully.                               companies outside of our family as permitted by law,
                                                                       including retailers, auto dealers, auto makers, direct
      Q . What information do you have about me?                       marketers, membership clubs and publishers.
      A . To provide services and to help meet your needs,
      we collect information about you from various                    Q . Is information about me shared in any other
      sources.                                                         ways?

          •   We get information from your requests for our            A . Yes. We may also share information about you in
              products or services. One example is income              other ways, as required or permitted by law. Here are
              on loan applications.                                    some examples of ways that we share information.
          •   We get information about your transactions                   • To protect against fraud.
              with us and with others. For example, we have                • To respond to a subpoena.
              your account balance information.                            • To service your account.
          •   We get information, such as your credit history,             • To report to a credit bureau.
              from credit bureaus.
                                                                           • With your consent.
      Q . How do you safeguard information about
      me?
      A . We take a number of steps to protect the privacy of
      information about you. Here are some examples:


                                                                  28
CaseQ 1:18-cv-06681-NRB             Document 35-2 Filed 08/02/19 Page 32 of 37
      . What choices do I have about information Q . How do I tell you about my privacy choices?
     sharing and use?                                                 A . You may contact us by:
     A . We offer you the following two choices about                     • Calling us toll-free at 1-888-868-8618, or
     sharing information that identifies you:                             • For hearing impaired assistance, dialing 7-1-1,
        •   Choice #1. Third party sharing: You may tell                    then 1-888-868-8618 and wait for operator
            us not to share information about you with                      assistance, or
            non-financial companies outside of our family                 • Writing us at P.O. Box 260177, Baton Rouge,
            of companies. Even if you do tell us not to                     LA 70826-0177
            share, we may do so as required or permitted
            by law. Also if you have authorized us to share             You do not need to contact us unless you want to
            information in connection with a particular                 make one of the privacy choices listed above.
            product or service, we will continue to share
            information about you in connection with
            that product or service. For example, you                 Q . What about joint accounts?
            might have a credit card with one of our air-             A . Each person may separately make privacy choice
            line, retail or university partners that offers           and joint account holders may make privacy choices
            rewards programs.                                         for each other. If only one joint account holder makes
                                 and                                  a privacy choice, information about the other joint
        •   Choice #2. Affiliate sharing: You may tell us             account holder may be shared.
            not to share the following information about              Q . How do you tell me about your Policy?
            you within our family of companies:
                                                                      A . We send our Policy to you when you open a new
            • Information from your applications to be                account. We also send it to current customers yearly.
               used to determine your eligibility, such as
                                                                      We may change our Policy. We will send you a new
               your income.
                                                                      policy if we broaden our information sharing prac-
            •   Information from consumer credit reports,             tices about you. Our Policy is available at
                such as your credit history.                          www.Chase.com/privacy.
            •  Information from sources used to verify in-
               formation you provide us, such as out-                 Special Notice for Vermont Residents.
               standing loans or employment history.                  In order to comply with Vermont law, we will auto-
            Even if you do tell us not to share, we may               matically treat accounts with Vermont mailing
            share other types of information within our               addresses as if you have made the privacy choices
            family. For example, we may share name and                listed above. In addition, if we disclose information
            address, information about transactions or                about you to other financial institutions with which
            balances with us, as well as survey results.              we have joint marketing agreements, we will only
                                  and                                 disclose your name, contact information and infor-
        •   Choice #3. Affiliate marketing: You may tell us           mation about your transactions.
            to limit our family of companies, such as our
            credit card and securities affiliates, from               Special Notice for California Residents.
            marketing their products and services to you              In order to comply with California law, the following
            if you do not have an account or business                 applies if your account has a California mailing
            relationship with them. These marketing offers            address.
            are based on your personal information that
            our affiliate receives from another Chase                    •   Even if you do not make privacy choice #1 listed
                                                                             above, we will not share information that we
            company; this information includes your
                                                                             have about you with non-financial companies
            income, your account history with us and your
            credit history with us. Your choice to limit these               outside our family of companies, unless other-
            marketing offers will apply for five years from                  wise permitted by law.
            when you tell us your choice. After five years,              •   We will not share information about you with-
            you will receive a renewal notice from us that                   in, or with financial companies outside, our
            will allow you to continue to limit our affiliate                family of companies unless we first provide you
            marketing.                                                       with further privacy choices or unless otherwise
                                                                             permitted by law.




                                                                 29
CaseQ 1:18-cv-06681-NRB
      . Who is covered by this Policy?
                                       Document 35-2 Filed 08/02/19 Page 33 of 37
    A . This Policy covers the JPMorgan Chase & Co.
    family of companies. The following is a partial list of
    its U.S. consumer financial services companies.
        • JPMorgan Chase Bank, N.A.
        • JPMorgan Insurance Agency, Inc.
        • J.P. Morgan Securities Inc.
        • Chase Bank USA, N.A.
        • Chase Auto Finance Corp.
        • Chase Home Finance LLC
        • Chase Investment Services Corp.
        • Chase Insurance Agency, Inc.
        • Banc One Acceptance Corp.
        • Bank One Education Finance Corporation
        • Chase Student Loan Services, Inc.
        • CSL Servicing LLC
        • Chase Paymentech Solutions, LLC
        • Chase Bankcard Services, Inc.
        • WaMu Insurance Services, Inc.
        • WaMu Investments, Inc.
        • WMFS Insurance Services, Inc.
    This Policy applies to current and former consumer
    customers including Chase accounts acquired from
    Washington Mutual. Separate policies may apply to
    customers of certain businesses, such as J.P. Morgan’s
    Private Bank or J.P. Morgan’s Private Wealth
    Management. In addition, customers in certain
    states may also receive policies that apply to them.
    The privacy policies posted on our websites apply
    when you use those sites. In addition, our
    online consumer information practices are at
    www.Chase.com/privacy.




                                                              30
Case 1:18-cv-06681-NRB Document 35-2 Filed 08/02/19 Page 34 of 37

      Index
      Alerts and Chase MobileSM Services . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 26
      ATM Safety. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6
      Business Checking and Savings Accounts – Features. . . . . . . . . . . . . . . . . . . . . . . . . . Separate Handout
      CDs and Retirement CDs . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . Separate Handout, 7, 11
      Checks Converted to Images – Check 21 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 20
      Check Endorsements . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 21
      Checks . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4, 8, 10, 12
      Debit Cards . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5, 22
      Deposits. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3, 8, 9
      Electronic Funds Transfer Services (EFT) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 22
      Errors, Forgeries and Unauthorized Signatures . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2, 13, 21, 24
      Fee Schedule – Miscellaneous. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . Separate Handout
      Forms of Account Ownership . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15
      Funds Availability . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . Separate Handout
      Inactive and Unclaimed Accounts . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7
      Insufficient Funds . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . Separate Handout, 4, 10
      Interest. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14
      Interest Rates . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . Separate Handout
      Legal Proceedings and Expenses . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 17
      Overdraft Protection . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5, 27
      Personal Checking and Savings Accounts – Feature . . . . . . . . . . . . . . . . . . . . . . . . . . Separate Handout
      Posting Order . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4, 10
      Powers of Attorney . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 17
      Privacy Policy . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 28
      Returned Item . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . Separate Handout, 4, 11
      Right to Apply Funds (set off) for Outstanding Debt . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 17
      Right to Ask for Personal Information at Account Opening (Patriot Act) . . . . . . . . . . . . . . . . . . . . . . . 7
      Right to Place a Hold for Adverse Claims . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 17
      Right to Resolve Disputes by Arbitration. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 19
      Safeguarding Your Account . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2, 6
      Spanish Language Preference . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7
      Statements . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2, 12, 13
      Stop Payments . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5, 12, 25
      Withdrawal Limits on Savings Accounts (Regulation D) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5, 9, 23




                                                                                        31
Case 1:18-cv-06681-NRB Document 35-2 Filed 08/02/19 Page 35 of 37

                            Notes:




                               32
Case 1:18-cv-06681-NRB Document 35-2 Filed 08/02/19 Page 36 of 37




                               33
Case 1:18-cv-06681-NRB Document 35-2 Filed 08/02/19 Page 37 of 37




                                  How to contact us:
   Personal Accounts:                              Addresses:
     Main Phone number:        1-800-935-9935        JPMorgan Chase Bank, N.A.
     Spanish:                  1-877-31CHASE         P.O. Box 260180
                              (1-877-312-4273)       Baton Rouge, LA 70826-0180
   Business Accounts:                              If you believe your debit card has been lost or
     Main Phone number:        1-800-CHASE38       stolen, or for information about purchase and
                              (1-800-242-7338)     ATM transactions, call us at the telephone
     Spanish:                  1-888-622-4273      numbers listed here or write:
   Hearing Impaired:           1-800-CHASE TD        Chase
                              (1-800-242-7383)       Regulation E, TX1-2551
                                                     Card and ATM Operations
   International Calls:        1-713-262-1672        P.O. Box 620002
                                                     Dallas, TX 75262-9802
   Web Site:                  Chase.com
                                                   In case of errors or questions about your electronic
                                                   funds transfers (EFT), call 1-866-564-2262.




   CATALOG #RR123108ENG
   (Effective 12/31/2008)
   © 2008 JPMorgan Chase Bank, N.A., Member FDIC
